 

Exhibit 10.3

 

LEASE AGREEMENT

 

This Lease Agreement (the “Lease”) made and entered into as of the 17th day of
October, 2011 between TST Oklahoma City, LLC (the “Landlord”), and Mercy
Rehabilitation Hospital, LLC, an Oklahoma limited liability company (the
“Tenant”).

 

In consideration of the rents, mutual covenants and agreements set forth herein,
the Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord
that certain real property and improvements consisting of that certain Inpatient
Rehabilitation Hospital located at 5401 West Memorial Road, Oklahoma City,
Oklahoma consisting of a one (1) story, approximately 53,449 square foot
building (the “Building”) with related parking area and surrounding land, as
more particularly described herein and on Exhibit “A” to be attached hereto (the
“Premises”).

 

The following, together with the General Provisions of Lease attached hereto and
incorporated herein by reference, constitute the provisions of this Lease.

 

(a) Landlord’s Address:   With a copy to:   TST Oklahoma City, LLC   Wallace
Jordan Ratliff & Brandt, LLC   c/o The Sanders Trust, LLC   800 Shades Creek
Parkway, Suite 400   1000 Urban Center Drive, Suite 675   Birmingham,  Alabama
35209   Birmingham, Alabama 35242   Attn:  Michael J. Brandt           and:    
          Harrison Street Real Estate Capital   DLA Piper LLP (US)   71 South
Wacker Drive, Suite 3575 203
Chicago, Illinois   North LaSalle Street, Suite 1900
Chicago, Illinois 60601   Attn:  Stephen Gordon   Attn:  Shari Helft Lennon  
Michael  Gershowitz    

 

(b) Tenant’s Address:   With a copy to:   Mercy Rehabilitation Hospital, LLC  
Mercy Health f/k/a Sisters of Mercy Health System   c/o Centerre Healthcare
Corporation   14528 South Outer Forty Road, Suite 100   5250 Virginia Way, Suite
240   Chesterfield,  Missouri  63017   Brentwood, Tennessee 37027   Attn: VP
Real Estate Management   Attn: Darrell Simpson         and:           Bradley
Arant Boult Cummings, LLP   Mercy Health f/k/a Sisters of Mercy Health System  
1600 Division Street, Suite 700   14528 South Outer Forty Road, Suite 100  
Nashville,  Tennessee 37203   Chesterfield,  Missouri  63017   Attn: David
Rutter   Attn: Nancy Bukovic

  

(c)Lease Term: The term of this Lease (the “Term”) shall commence upon the date
(the “Commencement Date”) that Landlord delivers exclusive possession of the
Premises to Tenant following the “Completion Date,” as such term is defined in
that certain Development Agreement between Landlord, as Owner, The Sanders
Trust, as Developer, and Tenant, as Company, dated October 17, 2011 (the
“Development Agreement”). The Term shall expire at midnight on the last day of
the 180th full calendar month after the Commencement Date, unless renewed or
extended in accordance herewith. The Commencement Date, when identified, will be
confirmed by all parties by execution of Exhibit “B” attached hereto and made a
part hereof. In the event Tenant fails to execute and return Exhibit “B” to
Landlord within thirty (30) days of receipt from Landlord, then the date on
Exhibit “B” shall be deemed accepted and confirmed by Tenant.

 



 1 

 

 

(d)Option To Renew: Tenant shall have three (3) succeeding options to renew the
Term, each such option, if exercised, shall extend the Term for a period of ten
(10) years, as further described in Exhibit “C” attached hereto and made a part
hereof.

 

(e)Base Rent: Base Rent during the first year of the Lease term shall determined
by multiplying the actual Project Costs (as defined in Section 6(g) of the
Development Agreement) by eight and one-half percent (8.5%) (hereinafter “Base
Rent”). By way of illustration only, the budget for Project Costs is
$19,391,187, which (if fully used) results in the initial Base Rent being
$1,648,250.89 per annum, payable in monthly installments of $137,354.24. At
least thirty (30) days prior to the Commencement Date, Landlord shall notify
Tenant, in writing, of Landlord’s best estimate of the actual Project Costs and
the Base Rent shall be initially calculated based on such estimate. Within
forty-five (45) days after the Commencement Date, Landlord shall furnish Tenant
with a final, written statement of Project Costs and the Base Rent shall be
recalculated based thereon; provided Tenant shall have the right to dispute any
Project Costs in accordance with the Development Agreement and the Base Rent
shall be recalculated again once such dispute is resolved pursuant thereto.
Within fifteen (15) business days after any recalculation of Project Costs,
Landlord or Tenant, as applicable, shall make any payments necessary to cause
Tenant to have paid the correct Base Rent with respect to prior periods, but not
more. As soon as Project Costs are finally known, Landlord and Tenant shall
execute a written certificate setting forth the exact Base Rent for the first
(1st) year of the Lease term. Notwithstanding anything to the contrary, for
purposes of calculating the Base Rent, in no event will the actual Project Costs
exceed the Maximum Project Costs (as defined in the Development Agreement).

 

Base Rent shall be increased annually by two and one half percent (2.5%) each
year, such increases to be effective on the first day of the month following the
anniversary of the Commencement Date (unless the Commencement Date is on the
first day of a month, in which case Base Rent will be increased annually on the
anniversary of the Commencement Date) throughout the term and any renewal or
extension terms of the Lease. Base Rent shall be due and paid in equal monthly
installments payable in advance on or before the 1st day of each calendar month
throughout the Lease term.

 

(f)Operating Expenses: This is an absolute net lease, meaning that, except as
otherwise expressly provided in this Lease or the Development Agreement, it is
the intention of Landlord and Tenant that all property taxes, insurance
expenses, operating costs, utility expenses, and maintenance, repairs or
replacement expenses of every kind and nature relating to the Premises which
arise or become due and are allocable to periods during the Term of this Lease
shall be paid by Tenant. Unless otherwise expressly provided herein or in the
Development Agreement, Tenant expressly acknowledges and agrees that Landlord is
not obligated to perform any services of any nature with respect to the
Premises. In the event Tenant fails to pay any amount that it expressly owes to
a third party under this Lease and Tenant does not cure such failure within ten
(10) days after Tenant’s receipt of written notice from Landlord, then Landlord
may pay such amount and Tenant shall promptly reimburse Landlord therefor, which
reimbursement shall herein be referred to as Additional Rent; provided, however,
(i) if Tenant notifies Landlord, in writing, that Tenant is disputing the amount
within such ten (10) day period and Tenant’s failure to pay such amount does not
create a material risk of loss or damage to the Premises, then Landlord shall
not pay such amount unless it gives rise to a lien on the Premises that Tenant
fails to release in accordance with Section 12 below, and (ii) if Tenant’s
failure to pay the amount creates a material risk of loss or damage to the
Premises, then Landlord may immediately pay such amount, without giving notice
to Tenant. As between Tenant and Landlord, Tenant shall be responsible for the
solicitation of, contracting and the payment for all services provided to Tenant
at the Premises during the Term.

 

(g)Security Deposit: N/A.

 

(h)Guaranty: The obligations of Tenant under the Lease shall be guaranteed on a
pro rata basis by both Mercy Health System of Oklahoma and Centerre Healthcare
Corporation pursuant to Guaranty Agreements in form as set forth in Exhibit “D”
attached hereto and made a part hereof.

 

(i)Purchase Option: As further described in Exhibit “E” attached hereto.

 

(j)Right of First Offer/Right of First Refusal: In the event Landlord receives a
bona fide offer to sell the Property, Tenant shall have a Right of First Refusal
with respect to such offer as further defined in Exhibit “E” attached hereto.

 



 2 

 

 

(k)Leasing Brokerage: N/A, as further provided in section 39 herein.

 

(l)Permitted Use of Premises: Any or all of the following purposes and uses
incidental thereto (collectively, the “Permitted Uses”): (i) the operation of a
rehabilitation hospital (as further defined in Section 6 below), the provision
of medical services and activities related thereto, including, without
limitation, (A) diagnostic and treatment services, tests and procedures by
physicians and other health care professionals, (B) medical imaging, including,
without limitation, the operation of CT scanners, MRIs, X-Rays and other imaging
equipment, (C) the operation of a medical clinic, (D) laboratory, (E) the
provision of occupational therapy, physical therapy, speech therapy, respiratory
therapy and wellness services, (F) food service, (G) retail sales, including,
without limitation, the sale of durable medical products and other health care
related products, (H) pharmacy; and (ii) general office uses.

 

(m)Tenant Work Allowance: Intentionally Deleted.

 

(o)Except as otherwise set forth herein or in the Development Agreement, Tenant
accepts the Premises “as is, where is” and Landlord shall have no responsibility
whatsoever to make any improvements, alterations, or additions to the Premises.

 

(p)Normal Business Hours: Intentionally Deleted

 

[SIGNATURES ON NEXT PAGE]

 

 3 

 

 

The parties hereto further agree to be bound by the terms and provisions of the
General Provisions of Lease for the Premises, together with all Exhibits and
Amendments, a copy of which is attached hereto and made a part hereof.

 

For purposes hereof, an electronic e-mail or a facsimile copy of this Lease
Agreement, including the signature pages thereto, shall be deemed a valid and
enforceable original.

 

TENANT     LANDLORD:                 Mercy Rehabilitation  Hospital, LLC   TST
Oklahoma City, LLC               By: /s/ Thomas K. Chadwick   By: /s/ Rance
M.Sanders   Title: Authorized Representative   Title: Authorized Representative
              WITNESS:     WITNESS: [illegible]   WITNESS:     WITNESS:
[illegible]  

 



 4 

 

  

GENERAL PROVISIONS OF LEASE

 

AT

 

BETWEEN TST OKLAHOMA CITY, LLC, LANDLORD

 

AND

 

MERCY REHABILITATION HOSPITAL, LLC, TENANT

 

RECEIPT

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES THE RECEIPT, PRIOR TO EXECUTION OF THE
LEASE, OF THESE GENERAL PROVISIONS OF LEASE, CONTAINING PAGES 6 THROUGH 20,
TOGETHER WITH ATTACHED EXHIBITS, ALL OF WHICH ARE A PART OF THE UNDERSIGNED’S
LEASE OF THAT CERTAIN PREMISES.

 

THE UNDERSIGNED FURTHER ACKNOWLEDGES THAT HE/SHE/IT IS FAMILIAR WITH THE TERMS
OF THESE GENERAL PROVISIONS OF LEASE AND AGREES TO BE BOUND BY AND TO BE BOUND
BY AND TO COMPLY WITH THEM.

 

Mercy Rehabilitation Hospital, LLC       BY: /s/ Thomas K. Chadwick        
PRINT NAME: Thomas K. Chadwick         ITS: Authorized Representative        
DATE: October 17, 2011         TST Oklahoma City, LLC         BY:          
PRINT NAME:           ITS:           DATE: October 17, 2011   

 

 5 

 

 

GENERAL PROVISIONS OF LEASE

 

AT

 

BETWEEN TST OKLAHOMA CITY, LLC, LANDLORD

 

AND

 

MERCY REHABILITATION HOSPITAL, LLC, TENANT

 

RECEIPT

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES THE RECEIPT, PRIOR TO EXECUTION OF THE
LEASE, OF THESE GENERAL PROVISIONS OF LEASE, CONTAINING PAGES ___ THROUGH ___,
TOGETHER WITH ATTACHED EXHIBITS, ALL OF WHICH ARE A PART OF THE UNDERSIGNED’S
LEASE OF THAT CERTAIN PREMISES.

 

THE UNDERSIGNED FURTHER ACKNOWLEDGES THAT HE/SHE/IT IS FAMILIAR WITH THE TERMS
OF THESE GENERAL PROVISIONS OF LEASE AND AGREES TO BE BOUND BY AND TO COMPLY
WITH THEM.

 

Mercy Rehabilitation Hospital, LLC       BY:         PRINT NAME:         ITS:  
      DATE: October 17, 2011         TST Oklahoma City, LLC         BY: /s/
Rance M. Sanders         PRINT NAME: Rance M. Sanders           ITS: Authorized
Representative         DATE: October 17, 2011  

 

 6 

 

 

TABLE OF CONTENTS   SECTION     1. BASE RENT 5 2. ADDITIONAL RENT 5 3. RENT
PAYMENT 6 4. PAYMENT FOR OTHER SERVICES 6 5. SECURITY DEPOSIT 6 6. TENANT’S
OCCUPANCY AND USE 6 7. LANDLORD’S RIGHT OF ACCESS 7 8. QUIET POSSESSION 7 9.
SERVICES AND UTILITIES 7 10. REPAIRS AND MAINTENANCE 7 11. TENANT’S ALTERATIONS,
FIXTURES AND PERSONAL PROPERTY 8 12. TENANT FINISH 8 13. LIENS BY TENANT 9 14.
SUBLETTING AND ASSIGNING 9 15. FIRE AND CASUALTY 9 16. WAIVER OF SUBROGATION 10
17. DEFAULT BY TENANT 10 18. DEFAULT BY LANDLORD 11 19. INDEMNITY OF
LANDLORD-INSURANCE 11 20. ATTORNEY’S FEES 12 21. TRANSFER OF ASSIGNMENT BY
LANDLORD 12 22. ESTOPPEL CERTIFICATE 12 23. CONDEMNATION 12 24. TAXES ON
TENANT’S PROPERTY 12 25. SIGNS 12 26. RULES AND REGULATIONS 12 27.
FINANCIALSTATEMENTS 13 28. HOLDING OVER 13 29. NON-WAIVER 13 30. SUBORDINATION
AND ATTORNMENT 13 31. SUCCESSORS AND ASSIGNS 14 32. INTEREST ON TENANT’S
OBLIGATION 14 33. TIME 14 34. APPLICABLE LAW 14 35. SEVERABILITY 14 36.
EXAMINATION OF LEASE 14 37. AUTHORITY OF TENANT 14 38. COMMENCEMENT DATE AND
PREPARATION OF PREMISES 14 39. BROKERS 15 40. NOTICES 15 41. RADON GAS 15 42.
ENTIRE AGREEMENT   15 43. WAIVER OF TRIAL BY  JURY 15

 

EXHIBITS:

 

EXHIBIT “A” – LEASED PREMISES

EXHIBIT “B” – COMMENCEMENT DATE OF THE TERM

EXHIBIT “C” – OPTION TO RENEW

EXHIBIT “D” – LEASE GUARANTIES

EXHIBIT “E” – PURCHASE OPTION, RIGHT OF FIRST REFUSAL, RIGHT OF FIRST OFFER

EXHIBIT “F” – OPERATING COST EXCLUSIONS

EXHIBIT “G” – LEASEHOLD MORTGAGES

EXHIBIT “H” – PROHIBITED TRANSFEREES

 

 7 

 

 

SEC. 1. BASE RENT: The amount of Base Rent shall be as provided above in
paragraph (e) on page 2 of this Lease. The term “Rent” as used herein shall
Tenant shall, at Tenant'srefer to Base Rent and Additional Rent. Anything herein
to the contrary notwithstanding, in no event will the Base Rent provided for in
this Lease ever be reduced except in accordance with the express provisions of
this Lease.

 

SEC. 2. ADDITIONAL RENT: Landlord shall have no responsibility whatsoever to pay
any expenses whatsoever related to the operation of the Premises during the
Term, except to the extent expressly provided herein or in the Development
Agreement, and all charges, costs and expenses for which Tenant is responsible
under any provision of this Lease, including those expenses identified in
paragraph A. below, shall constitute and hereinafter be referred to as
“Additional Rent”. In the event Landlord incurs or assumes any expense related
to the Premises, then Tenant shall reimburse Landlord, as Additional Rent, for
100% of the expense, within thirty (30) days of the date of Landlord’s invoice;
provided Landlord shall not incur any such costs without Tenant’s written
approval or in accordance with the express provisions of this Lease.

 

A.       Operating Expenses: It is the intention of all parties that Tenant
shall be responsible for all costs and expenses, maintenance, repair,
replacement and operation of the entire Premises, (which includes all corridors,
restrooms, lobbies and any other accessible areas in the Premises, all
landscaped areas, all parking areas and all other exterior areas) during the
term of this Lease, except as otherwise expressly provided herein. Tenant shall
contract for and pay directly to each vendor or supplier all Operating Expenses
(as hereinafter defined).

 

As used herein, “Operating Expenses” shall mean, subject to the other terms
hereof and the Development Agreement, all costs and expenses paid or incurred in
connection with the operation and maintenance of the Premises incurred by Tenant
or levied by any governmental authority against Premises that are allocable to
periods during the Term, including, as example, but not be limited to the
following:

 

(i)all real estate taxes and all special assessments; all sales taxes on
payments of Rent, costs and expenses of contesting the validity or amount of
real estate taxes; insurance deductibles and premiums; all maintenance charges
including but not limited to water, sewer, electrical and other utility charges;
service and other charges incurred in the operation and maintenance and
replacement of the heating, ventilation and air conditioning system(s), and
electrical, generator, and all related life safety systems; cleaning and other
janitorial services; cleaning, repair, maintenance and replacement of all doors
and windows; cleaning, repair and replacement of all exterior walls and
finishes; elevators and all elevator permits, fees, inspections, service and
part replacement; all plumbing related expenses; all tools and supplies; repair
costs; cost to repair and replacement of floor covering, wall covering; and
other improvement finishes; landscape maintenance costs; security services;
license, post-occupancy permit and inspection fees; trash removal; snow removal;
garage or parking lot maintenance and replacement; and roof repair, maintenance
and replacement.

 

(ii)Unless approved by Landlord in writing, Tenant must contract only with
contractors that (i) have a current business license in good standing in all
applicable jurisdictions and are registered with the Secretary of State of
Oklahoma and are authorized to conduct business at the Premises, and (ii)
provide Certificates of Insurance (defined below) naming Landlord and Landlord’s
agent as Additional Insured.

 

(iii)At the Request of Landlord, Tenant shall provide to Landlord copies of all
contracts for services related to the operation, maintenance and repair of the
Premises (as opposed to Tenant’s business), invoices for Operating Expenses, and
certificates of insurance.

 

Federal and State taxes imposed upon or measured by the gross receipts or income
of Landlord shall not be considered a part of Operating Expenses, unless a
future change in the method of taxation causes any franchise, gross receipts,
income, profit or other tax to be levied against Landlord in substitution in
whole or in part for or in lieu of any tax included as an Operating Expense
hereunder. In such event, any such franchise, gross receipts, income, profit or
other tax shall (with appropriate adjustments where necessary) be deemed to be
Operating Expenses for the purposes hereof. In no event shall Operating Expenses
include any of the costs described on Exhibit “F.”

 

 8 

 

 

B.   Tenant Payment of Additional Rent: Tenant shall pay for all Additional Rent
directly to the provider or providers of every service on or before the date
due, and, upon request by Landlord, shall provide copies of receipts or other
evidence of payment. In the event Tenant fails to make such payments(s) when due
and does not cure such failure within the periods provided in Section 16 below,
then Landlord may, but shall not be obligated to, make such payments and the
same shall be due from Tenant to Landlord as Additional Rent upon written notice
from Landlord. Further, Landlord shall not be in default hereunder or be liable
for any damages, directly or indirectly, resulting from, nor shall the Rent
herein be abated, due to the installation, use or interruption of use of any
equipment in connection with utilities or any other service provided to the
Premises, unless caused by Landlord’s negligent acts or willful misconduct or
breach of the Development Agreement.

 

C. Revisions of Estimated Additional Rent: Intentionally Deleted

 

D. Annual Adjustment to Additional Rent: Intentionally Deleted.

 

SEC. 3. RENT PAYMENT: The Base Rent, Additional Rent, and all other sums
required to be paid by Tenant hereunder, are sometimes collectively referred to
as, and shall constitute, “Rent.”

 

Rent is due on or before the first day of each month throughout the Lease term.
Rent shall be paid by Tenant when due, without prior demand therefore and
without deduction or set off unless otherwise specifically provided herein, at
such place as Landlord may designated from time to time. Tenant’s timely payment
of monthly Rent due is stipulated herein and Landlord shall have no obligation
or requirement to provide Tenant further or additional notice of monthly Rent
due. In the event that Landlord should notify Tenant of monthly Rent due, such
notice shall be considered a “courtesy” notice of Landlord and shall in no way
alter the provisions of Tenant’s obligation to make automatic and recurring
monthly Rent payments on or before the 1st day of each month as provided herein.

 

In the event any installment of Base Rent, Additional Rent or other amount due
from Tenant to Landlord under this Lease shall not be paid within five (5) days
after it is due, a late charge of One Hundred dollars ($100.00) per day may be
charged by Landlord, as Additional Rent, for the purpose of defraying Landlord’s
administrative expenses incident to the handling of such overdue payments, and
Tenant agrees to pay such Rent to Landlord upon demand.

 

SEC. 4. PAYMENT FOR OTHER SERVICES: Tenant agrees to pay to Landlord as Rent all
charges for any services, goods, or materials furnished by Landlord at Tenant’s
request immediately upon receipt of Landlord’s written request for payment.

 

SEC. 5. SECURITY DEPOSIT: Not applicable.

 

SEC. 6. TENANT’S OCCUPANCY AND USE:

 

A.        The Leased Premises shall be used and occupied by Tenant solely for
the Permitted Uses. Tenant will not use, occupy or permit the use or occupancy
of the Premises for any purpose which is, directly or indirectly, forbidden by
applicable law, ordinance or governmental or municipal regulation or order, held
to be immoral to the then standards of the United States Supreme Court; or
permit the maintenance of any public or private nuisance.

 

B.         Tenant shall not cause, and Tenant shall not permit its employees,
agents, contractors or invitees to cause, the release or disposal of any
hazardous substances, wastes or materials, or any medical, special or infectious
wastes, on or about the Premises, except to the extent such release or disposal
is in compliance with all applicable laws, rules, ordinances and regulations
regarding the same. Hazardous substances, wastes or materials shall include
those which are defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 41 USC Section 9601 et seq;
the Resource Conservation and Recovery Act as amended, 41 USC Section 6901 et
seq; the Toxic Substances Control Act, as amended, 15 USC Section 2601 et seq;
and medical, special or infectious wastes shall include those which are defined
pursuant to the medical waste regulations which have been promulgated by the
state in which the premises are located, and as further set forth in any state
or local laws and ordinances, and their corresponding regulations. Tenant shall
comply with all rules and policies set by all federal, state and local laws and
regulations and ordinances which govern the use, storage, handling and disposal
of hazardous substances, wastes or materials and medical, special or infectious
wastes (collectively, “Hazardous Waste”). In the event of any release of such
Hazardous Waste by Tenant on the Premises in violation of applicable laws, (i)
Tenant shall monitor, clean-up and remediate such Hazardous Waste to the extent
required by applicable governmental authorities in accordance with applicable
laws, and (ii) Tenant shall indemnify, defend and hold Landlord harmless from
and against any third party claims and associated liability arising out of or
connected with Tenant’s failure to comply with the terms of Section 6, which
terms shall survive the expiration or earlier termination of this Lease. Nothing
herein shall be deemed to make Tenant liable or responsible for any condition
existing as of the Commencement Date or caused by Landlord or any of its agents,
employees, contractors or representatives.

 

 9 

 



 

C.         Subject to the other terms hereof, Landlord may, at its option,
terminate this Lease and recapture the Premises, by giving written notice to
Tenant, if no business operations are conducted in the Premises for a Qualifying
Period and Tenant does not agree to resume using the Premises for the Permitted
Uses within thirty (30) days after its receipt of such notice. For purposes
hereof, the term “Qualifying Period” means any period of three (3) consecutive
months or more, excluding: (i) any period when no business operations are being
conducted in the Premises due to damage caused by fire or other casualty or the
repair of such damage, (ii) any period when no business operations are being
conducted in the Premises due to alterations, additions or improvements to the
Premises or changes to the business operations being conducted therein; or (iii)
any period when no business operations are being conducted in the Premises due
to an Event of Force Majeure (as defined in Section 6.D.). Notwithstanding
anything to the contrary, Tenant’s discontinuance of its business operations in
the Premises shall not constitute a default hereunder.

 

D.         For purposes hereof, Event of Force Majeure” means any strike,
lockout, labor dispute, embargo, flood, earthquake, storm, lightning, fire,
casualty, epidemic, act of God, war, national emergency, civil disturbance or
disobedience, riot, sabotage, terrorism, taking by condemnation, restraint by
court order or other occurrence beyond the reasonable control of Tenant. The
period Tenant has to perform any obligation under this Lease shall be extended
by the amount of time that performance of the obligation is prevented by an
Event of Force Majeure; provided the provisions of this section shall not
operate to extend the period Tenant has to pay any Rent.

 

SEC. 7. LANDLORD’S RIGHT OF ACCESS: Landlord or its authorized agents shall at
any and all reasonable times have the right to enter the Premises at all
reasonable hours to inspect the same, or to perform any obligation of Landlord
hereunder, or to show the Premises to prospective purchasers, lenders or
tenants, all without being deemed guilty of an eviction of Tenant and without
abatement of Rent; provided the business of Tenant shall be interfered with as
little as is reasonably practicable. Tenant hereby waives any claim for damages
for any injury or inconveniences to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby resulting from Landlord’s exercise of its rights hereunder,
except to the extent caused by the negligent acts, willful misconduct or breach
of this Lease by Landlord or any of its agents, employees, contractors or
representatives. For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in, upon and about
the Premises, excluding Tenant’s vaults and safes. Landlord shall have the right
to use any and all means which Landlord may deem proper to open any door(s) in
an emergency without liability therefor. In exercising its rights hereunder,
Landlord shall comply with all applicable laws (including, without limitation,
the Health Insurance Portability and Accountability Act of 1996, as amended, and
all related regulations), and any standard or requirements of The Joint
Commission or similar body with oversight over Tenant’s operations in the
Premises, and Landlord shall not enter any patient rooms or treatment areas
without Tenant’s approval. Tenant shall have the right to accompany Landlord and
its agents, employees, contractors, lenders, prospective purchasers, lenders and
tenants whenever they enter the Premises, and Landlord shall coordinate with
Tenant prior to exercising its rights hereunder.

 

SEC. 8. QUIET POSSESSION: Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have the
quiet possession of the Premises for the entire Term hereof, subject to all of
the provisions of this Lease.

 

SEC. 9. SERVICES AND UTILITIES: Tenant shall in all respects be responsible for
all services and utilities installed or caused to be installed in the Premises
and the proper operation of same. Landlord shall not be liable in damages or
otherwise for failure, stoppage or interruption of any such service, nor shall
the same be construed as an eviction of Tenant, work an abatement of rent, or
relieve Tenant from the operation of any covenant or agreement, except nothing
herein shall be deemed to limit Landlord’s obligations and liabilities under the
Development Agreement (including, without limitation, its obligation to correct
defects) or as a result of any negligent acts, willful misconduct or breach of
this Lease by Landlord or any of its agents, employees, contractors or
representatives.

 

 10 

 



 

SEC. 10. REPAIRS AND MAINTENANCE: Tenant, at its sole cost and expense, will
keep the Premises including all improvements located thereon, in a reasonably
good and clean condition and state of repair, ordinary wear and tear and
casualty or condemnation loss excepted, and Tenant will promptly, at its sole
cost and expense, make all necessary or appropriate repairs, replacements and
renewals required to keep the Premises in such condition, whether interior or
exterior, ordinary or extraordinary, foreseen or unforeseen; provided nothing
herein shall be deemed to require Tenant to perform any obligations that are
Landlord’s or Developer’s responsibility under this Lease or the Development
Agreement (including, without limitation, the correction of defects that are
Landlord’s or Developer’s responsibility under the Development Agreement).
Without limiting the generality of the foregoing, Tenant acknowledges that
Tenant’s obligations under this paragraph include the maintenance, repair and
replacement of structural elements of the Building (including, without
limitation, the roof and exterior of the Building), plumbing, electrical
components, doors, windows, HVAC and other building mechanical systems,
landscaping, driveways and parking areas and such additional maintenance as may
be necessary because of damages by persons other than Tenant, its agents,
employees, invitees or visitors. All repairs, replacements and renewals made by
Tenant shall be at least substantially equal in quality and construction
standards to the original condition of the Premises. Tenant further covenants
and agrees that Tenant will not commit or suffer to be committed any waste of
the Premises. At the expiration of the Lease term, Tenant will remove all of its
equipment, trade fixtures, furniture and personal property placed by it in the
Premises, immediately repair any material damage caused by the removal thereof,
and will surrender the Leased Premises in as good order as the same as on the
Commencement Date, reasonable wear and tear and casualty or condemnation loss
excepted, provided that, Tenant will not remove any property from the Premises,
the cost of which was otherwise paid for by Landlord. Landlord shall not be
required to make any improvements or repairs of any kind or character in the
Premises during the term of this Lease, except (i) Landlord shall pay the cost
of any repairs, maintenance or replacements required due to damage to the
Premises caused by Landlord or any of its agents, employees, contractors and
representatives, and (ii) improvements and repairs that are Landlord’s or
Developer’s express responsibility under this Lease and the Development
Agreement (including, but not limited to, its obligation to correct defects).

 

With respect to those repairs, replacements or renewals reasonably made by
Tenant in accordance with this Section 10 during the last two (2) years of the
Term and classified as capital expenditures, in accordance with generally
accepted accounting principles in the United States, generally applied to the
ownership and management of medical office building properties (each a “Capital
Item”), if this Lease expires or terminates (for any reason other than a default
by Tenant) prior to the agreed-upon expected useful life of any Capital Item,
then Landlord shall reimburse Tenant for a percentage of the approved cost
expended by Tenant for such Capital Item, such percentage being equal to the
percentage of the agreed-upon expected useful life that extends beyond the
termination/expiration date of this Lease, measured from the date of Tenant’s
full completion of and payment for the Capital Item. Landlord shall pay any such
reimbursement to Tenant within thirty (30) days after the expiration/termination
of this Lease and payment by Tenant of all Rent due, and Landlord’s receipt from
Tenant of a request for payment that details each applicable Capital Item, as
well as the approved cost and then-remaining portion of the agreed expected
useful life of each such Capital Item. Prior to incurring the cost of any
Capital Item during the last two (2) years of the Term, Tenant shall give
written notice to Landlord of such Capital Item (a “Capital Item Notice”). If
Landlord reasonably believes that any such Capital Item is not necessary,
Landlord shall have a period often (10) days after its receipt of the Capital
Item Notice for such Capital Items to notify Tenant, in writing, that Landlord
objects to such Capital Item; provided if Landlord fails to give Tenant written
notice of its objection to any Capital Item within such ten (10) day period,
then Landlord shall be deemed to have approved the same. If Landlord timely
objects to any Capital Item that Tenant desires to undertake during the last two
(2) years of the Term, (i) Tenant shall retain a qualified engineer or
consultant, who is reasonably acceptable to Landlord, to determine whether such
Capital Item is reasonably necessary or advisable, and (ii) such engineer’s or
consultant’s determination shall be final and binding on Landlord and Tenant. If
Landlord objects to a Capital Item and such engineer or consultant determines
the same is reasonably necessary or desirable, then Landlord shall pay the fees
charged by such engineer or consultant. Otherwise, Tenant shall be responsible
for paying the fees of any engineer or consultant retained to review the need
for any Capital Item pursuant hereto.

 

On or before the Commencement Date, Landlord shall deliver to Tenant clean,
readable copies of all guarantees and warranties issued in connection with the
development of the Premises and all manufacturer’s, contractor’s,
subcontractor’s and supplier’s instructions, maintenance manuals, replacements
lists, detailed drawings and any technical requirements necessary to operate and
maintain the Premises.

 

 11 

 

 

SEC. 11.   TENANT’S ALTERATIONS, FIXTURES AND PERSONAL PROPERTY:   Tenant
covenants and agrees that it will make no structural change, interior
alterations or additions without Landlord’s written consent in advance, and
without first furnishing the Landlord fifteen (15) days advance notice outlining
in detail the proposed changes or alterations; provided that Landlord’s consent
shall not be required (but notice outlining in detail the proposed changes or
alterations shall be required) for interior, non-structural alterations which
cost less than the Threshold Amount during any calendar year. The “Threshold
Amount” shall initially be $150,000 and shall be increased by three percent (3%)
on each anniversary of the Commencement Date. For those changes or alterations
which cost in excess of the Threshold Amount and require the consent of
Landlord, Landlord shall not unreasonably withhold its consent and Landlord
shall be deemed to have approved such matters as presented by Tenant unless
Landlord provides Tenant with written objections within thirty (30) days of its
receipt of such notice.

 

Any such changes, interior alterations or additions (including but not limited
to wall-to-wall carpeting, paneling and other wall coverings) approved in
writing by Landlord shall be surrendered to Landlord upon termination or
expiration of this Lease, Tenant hereby waiving all rights to any payment or
compensation therefore, except for Capital Items for which it is entitled to
compensation under the terms of Section 10. All costs and expenses of any
approved changes, interior alterations or additions shall be borne solely by
Tenant. Any contractor or person making such improvements for Tenant must first
be approved in writing by Landlord, which approval shall not be unreasonably
withheld; provided such approval shall be deemed to have been given unless
Landlord notifies Tenant, in writing, of its objections to such contractor or
person within ten (10) days after Tenant submits a written summary of such
contractor’s or person’s qualifications.

 

Tenant may remove its trade fixtures, office supplies, movable office furniture
or equipment and other personal property not attached to the Premises provided:
(a) such removal is made prior to the termination of this Lease; (b) Tenant is
not in material default of any obligation or covenant under this Lease at the
time of such removal; and (c) Tenant promptly repairs all material damage caused
by such removal.

 

SEC. 12. LIENS BY TENANT: Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. In the event that Tenant shall not, within ten (10) days
following written notice to Tenant of the imposition of any such lien, cause the
same to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other remedies provided herein and by law, the
right but not the obligation, to cause the same to be released by such means as
it shall deem proper, including payment of or defense against the claim giving
rise to such lien. All sums paid by Landlord and all expenses incurred by it in
connection therewith shall create automatically an obligation of Tenant to pay,
on demand, an equivalent amount together with interest at a rate of twelve
percent (12%) per annum as Rent. No work which Landlord permits Tenant to
perform in the Premises shall be deemed to be for the immediate use and benefit
of Landlord so that no mechanics or other lien shall be allowed against the
estate of Landlord by reason of its consent to such work.

 

SEC. 13. SUBLETTING AND ASSIGNING: Except as otherwise expressly provided
herein, Tenant shall not assign this Lease, or allow it to be assigned, in whole
or in part, by operation of law or otherwise, or sublet the Premises, or any
part thereof, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, qualified or delayed. Tenant may assign this Lease
to Mercy Health System of Oklahoma, an Oklahoma not-for-profit corporation
(“Mercy”), Centerre Healthcare Corporation (“Centerre”) or any of their
respective affiliates, without such prior written consent. In addition: (i)
Tenant may sublet any portion of the Premises, without obtaining Landlord’s
consent, so long as Tenant continues to occupy and utilize at least a majority
of the space in the Premises for the Permitted Uses and the Subtenant is using
its subleased space for the Permitted Uses or activities in support of Tenant’s
operations therein; and (ii) Tenant shall have the right to assign this Lease or
sublet the Premises for the Permitted Uses, without obtaining Landlord’s
consent, to (A) any parent company, subsidiary or affiliate of Tenant, (B) any
corporation or other entity in conjunction with a consolidation, reorganization
or merger involving Tenant or Tenant’s parent company; (C) any corporation or
other entity purchasing all or substantially all of the assets of any parent
company of Tenant; or (D) any joint venture or other entity in which Tenant or
any parent company, subsidiary or affiliate of Tenant holds at least fifty
percent (50%) of the voting rights. Upon request, Tenant shall furnish Landlord
with a written list of any subleases related to the Premises then in effect,
together with a written copy of such subleases.

 

 12 

 

 

Except as expressly provided in this Section 13, no assignment of this Lease or
sublease shall ever result in the release of Tenant from its obligations and
liabilities under this Lease or the release of any guarantor of Tenant’s
obligations under this Lease (a “Guarantor’’) from its obligations and
liabilities under its guaranty thereof (a “Guaranty”), unless Landlord and the
holder of any Mortgage consent to such release, in writing; provided, to the
extent any assignee expressly assumes Tenant’s obligations and liabilities under
this Lease, Landlord agrees not to unreasonably withhold, qualify or delay such
consent. Notwithstanding the foregoing, if a Guarantor or its affiliate (a
“Selling Guarantor”) sells its ownership interest in the Tenant to another
Guarantor or its affiliate (a “Buying Guarantor”) at any time after the third
year of the Term, then the Selling Guarantor shall be automatically released
from its obligations and liabilities under its Guaranty if, at the time of the
sale or anytime thereafter: (i) the Buying Guarantor agrees to increase its
maximum liability under its Guaranty to cover one hundred percent (100%) of
Tenant’s liabilities hereunder; (ii) the Buying Guarantor has a Debt to EBITDA
ratio of not more than 3.5:1; and (iii) either (A) the Buying Guarantor has a
net worth that equals or exceeds One Hundred Twenty Five Million and No/100
Dollars ($125,000,000.00), or (B) the Buying Guarantor has a net worth that
equals or exceeds the net worth of the Selling Guarantor, and Tenant has a
EBITDAR to Rent & Debt Service ratio of at least 2:1. As used herein, (i) the
term ‘Debt’ shall mean the then funded long-term debt of the Buying Guarantor
under GAAP, including the short-term portions thereof, (ii) EBITDA and EBITDAR
of the Buying Guarantor shall be determined in accordance with GAAP for any Test
Period; (iii) the term “Rent & Debt Service” means the annual Base Rent due
under this Lease during the Test Period, plus the sum of principal and interest
payments due from Tenant on any loans funded to Tenant during such Test Period;
and (iv) the term “Test Period” means with respect to any date, the four (4)
full calendar quarters immediately preceding the calendar quarter in which such
date occurs. In the event that Landlord’s lender shall require a new appraisal
of the Premises in connection with the release of any Guarantor, Tenant shall
pay the reasonable cost of such appraisal. Landlord shall not be required to
collect any rents or other payments from any party on behalf of Tenant’s, and
Landlord’s acceptance of rents from any other party on behalf of Tenant’s
account shall not be construed to constitute a novation or a release of Tenant
or any Guarantor from its obligations under this Lease or any guaranty, as
applicable.

 

A transfer of a majority of the stock and control of Tenant if Tenant is a
corporation shall be deemed an assignment for purposes of this Section 13;
provided, this Section 13 shall not apply to or be deemed to limit or prohibit:
(i) transfers of the stock or other ownership interests of Tenant among existing
stockholders, owners, or any of their respective affiliates, immediate family
members, or a trust or entity created for the benefit of their immediate family
members; (ii) transfers of outstanding voting stock or ownership interests of
Tenant that are traded on a recognized national securities exchange for so long
as such stock or ownership interests continue to be so traded; or (iii) any
transfer of the stock or other ownership interests of any owner of Tenant
(including, but not limited to, any stockholder, member, partner or limited
partner). For purposes hereof, the term “control” means majority ownership or
the possession of the power to direct the day-to-day management and policies of
an entity.

 

Notwithstanding anything to the contrary contained herein, Tenant shall have the
right, power and authority to place a mortgage, deed of trust or similar lien (a
“Leasehold Mortgage”) on Tenant’s interest in and under this Lease and the
leasehold estate created hereby (collectively, the “Leasehold Estate”), without
obtaining Landlord’s consent; provided any such Leasehold Mortgage shall (i)
encumber only Tenant’s Leasehold Estate and not Landlord’s interest in the
Premises or this Lease, and (ii) only be granted to a Qualified Financial
Institution. For purposes hereof, a “Qualified Financial Institution” shall mean
any person or entity customarily engaged in the business of providing real
estate financing, including but not limited to any commercial bank, insurance
company, pension fund, equity fund, trust, savings bank, investment bank, a
company in the business of “securitizing” loans or a so-called conduit lender.
Tenant shall also have the right, power and authority to grant a security
interest in Tenant’s Personal Property (as defined in Section 18.B.) and
Landlord shall not have any lien thereon. In the event Tenant enters into any
Leasehold Mortgage, the provisions of Exhibit “G” shall apply.

 

SEC. 14. FIRE AND CASUALTY: Tenant shall, at Tenant’s expense, and at all times
maintain casualty insurance on all the Premises and appurtenant structures in
accordance with the provisions of Section 18 hereof. Unless this Lease is
terminated pursuant to this Section 14, if the Premises are partially or totally
destroyed by fire or other casualty, then (i) Tenant shall repair and restore
the Premises as soon as it is reasonably practicable, to substantially the same
condition in which the Premises were before such damage and (ii) in no event
shall there be any abatement of Rent, except the Rent shall abate in proportion
to the area of the Premises that is not reasonably usable as a result of such
fire or other casualty to the extent the same was caused by the negligent acts,
willful misconduct or breach of this Lease by Landlord or any of its agents,
employees, contractor or representatives.

 

 13 

 

 

If (i) the Premises are damaged by fire or other casualty at any time after the
fifteenth (15th) anniversary of the Commencement Date and (ii) it will take more
than two hundred seventy (270) days to repair such damage, as determined by
Tenant’s architect, or cost more forty percent (40%) of the replacement cost of
the Building to repair such damage, then Tenant may terminate this Lease by
giving written notice to Landlord within sixty (60) days after the occurrence of
such damage. Except as otherwise expressly provided herein, Tenant shall not
have the right to terminate this Lease as a result of damage to the Premises
caused by fire or other casualty. If the Premises are damaged by a fire or other
casualty and this Lease is terminated as a result thereof, then Tenant shall pay
Landlord an amount equal to the insurance proceeds received by Tenant pursuant
to its property insurance on account of such damage (or that would have been
received had Tenant obtained property insurance coverage on terms and in the
amounts required by this Lease), less the unamortized cost of any changes,
alterations or additions paid for by Tenant (calculated by amortizing the cost
of the same over their useful life in accordance with Tenant’s standard
accounting procedures). Tenant shall be entitled to receive and retain all
property insurance proceeds paid on account of loss or damage to Tenant’s
equipment, fixtures, trade fixtures, furnishings and other personal property
caused by any such fire or other casualty and all business interruption
insurance proceeds paid on account of any such fire or other casualty.

 

SEC. 15. WAIVER OF SUBROGATION: Landlord and Tenant hereby waive any rights each
may have against the other, on account of any loss or damage occasioned to
Landlord or Tenant, as the case may be, to the Premises or its contents arising
from any risk covered by valid and enforceable fire and extended coverage
insurance, to the extent of such coverage. Landlord and Tenant each agree to
cause an endorsement to be furnished to their respective insurance policies
recognizing this waiver of subrogation.

 

SEC. 16. DEFAULT BY TENANT:

 

A.The occurrence of any of the following shall constitute a material default and
breach of this Lease by Tenant (an “Event of Default”):

 

(i)Any failure by Tenant to pay any Rent within five (5) days after the same is
due, unless such failure is cured by Tenant within five (5) days after Tenant
receives written notice of the same from Landlord in accordance with the notice
provisions of this Lease; provided, however, if Tenant fails to pay any Rent
within five (5) days after the same is due twice in any calendar year, then an
Event of Default shall be deemed to have occurred upon Tenant’s failure to pay
any subsequent installment of Rent during such calendar year within five (5)
days after the same is due hereunder (without the necessity of Landlord giving
Tenant notice of such failure and an opportunity to cure the same);

 

(ii)Any failure by Tenant to observe and perform any other provision of this
Lease to be observed or performed by Tenant, where such failure continues for
thirty (30) days after written notice to Tenant; provided if such failure cannot
reasonably be cured within thirty (30) days and Tenant shall have commenced to
cure said failure within said thirty (30) days and continues diligently to
pursue the curing of the same, then Tenant shall not be in default hereunder. In
the event Tenant fails to perform any obligations under this Lease and such
failure results in an Event of Default, then Landlord may, but shall not be
obligated to, perform such obligations and the reasonable cost thereof shall be
deemed Additional Rent under Section 2 hereof.



 

(iii)Tenant admits in writing that it cannot meet its obligations as they become
due; or is declared insolvent according to any law; or assignment of all or
substantially all of Tenant’s property is made for the benefit of creditors; or
a receiver or trustee is appointed for Tenant or its property; or the interest
of Tenant under this Lease is levied on under execution or other legal process;
or any petition is filed by or against Tenant to declare Tenant bankrupt
(provided that no such levy, execution, legal process or petition filed against
Tenant shall constitute a breach of this Lease if Tenant shall vigorously
contest the same by appropriate proceedings and shall cause the same to be
dismissed, removed or vacated within thirty (30) days from the date of its
filing).

 

 14 

 

 

 

B.In the event of, but only in the event of, an Event of Default by Tenant,
Landlord, at its option, may have one or more of the following remedies in
addition to all other legal rights and remedies:

 

(i)Landlord may terminate this Lease and without further notice repossess the
Premises by picking or changing locks to the Premises or otherwise, in which
case Landlord shall be entitled to recover as damages a sum of money equal to
the total of (1) the cost of recovering the Premises, (2) the unpaid Rent earned
at the time of termination, plus interest thereon, (3) the balance of the Rent
for the remainder of the term less the fair rental value of the Premises,
discounted to the present at the prime rate as then published by the Wall Street
Journal, (4) reasonable costs of reletting and repairing the Premises, and (5)
any other sum of money and actual damages owed by Tenant to Landlord hereunder;

 

(ii)Landlord may immediately terminate Tenant’s right of possession of the
Premises, but not terminate the Lease, in which case Landlord may without notice
or demand enter upon the Premises or any part thereof and take absolute
possession of the same, pick or change the locks, and, at Landlord’s sole option
may relet the Premises or any part thereof for such terms and such rents as
Landlord may reasonably elect. In the event Landlord shall elect to so relet,
then rent received by Landlord from such reletting shall be applied first, to
the payment of any indebtedness other than Rent due hereunder from Tenant to
Landlord, second, to the payment of any reasonable cost of such reletting,
including, without limitation, refurbishing costs and leasing commissions, and
third, to the payment of Rent due and unpaid hereunder, and Tenant shall satisfy
and pay any deficiency upon demand therefore from time to time. Any entry into
and possession of the Premises by Landlord shall be without liability or
responsibility to Tenant and shall not be in lieu of or in substitution for any
other legal rights of Landlord hereunder. Tenant further agrees that Landlord
may file suit to recover any sums due under the terms of this Lease and that no
recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not therefore reduced to judgment in
favor of Landlord. Reletting of the Premises shall not be construed as an
election on the part of Landlord to terminate this Lease and, notwithstanding
any such reletting without termination, Landlord may at any time thereafter
elect to terminate this Lease for default.

 

In no event shall Tenant by liable to Landlord for any consequential, punitive
or exemplary damages as a result of its default under or breach of this Lease,
except nothing herein shall be deemed to limit Tenant’s liability for
consequential damages to the extent expressly provided in Section 28 below.
Landlord agrees to use reasonable efforts to mitigate the damages arising from
any default or breach of this Lease by Tenant. In repossessing or retaking
possession of the Premises pursuant to this section, Landlord shall coordinate
with Tenant and provide Tenant with a reasonable opportunity to care for and
transport its patients from the Premises.

 

SEC. 17. DEFAULT BY LANDLORD: Except as otherwise provided in this Lease,
Landlord shall be in default under this Lease if Landlord fails to perform any
of its obligations hereunder and said failure continues for a period of thirty
(30) days after written notice thereof from Tenant to Landlord (unless such
failure cannot reasonably be cured within thirty (30) days and Landlord shall
have commenced to cure said failure within said thirty (30) days and continues
diligently to pursue the curing of the same). If Landlord shall be in default
under this Lease and, as a consequence of such default, Tenant shall recover a
money judgment against Landlord, such judgment shall be satisfied only out of
the right, title and interest of Landlord in the Premises as the same may then
be encumbered and Landlord shall not be liable for any deficiency. In no event
shall Tenant have the right to levy execution against any property of Landlord
other than its interest in the Premises.

 

SEC. 18. INDEMNITY OF LANDLORD-INSURANCE:

 

A.        Except for the negligent acts, willful misconduct or breach of this
Lease or the Development Agreement by Landlord or any of its agents, employees,
contractors or representatives that is not waived in writing by Tenant, Tenant
covenants that Landlord shall not be liable for any damage or liability of any
kind or for any injury to or death of persons or damage to property of Tenant or
any other person, including consequential loss or damage, from any cause
whatsoever by reason of the use, occupancy, or enjoyment of the Premises by
Tenant or any person therein or holding under Tenant. Tenant hereby agrees, as
part of the material consideration for this Lease, to indemnity and save
Landlord harmless from all third party claims and associated actions, demands,
costs, expenses and liabilities whatsoever (including reasonable attorneys’
fees, on account of any such real or claimed damage or liability, and for all
liens) arising from personal injury or property damage occurring in, or at any
portion of Premises or arising out of Tenant’s use, occupancy or enjoyment of
any portion of the Premises, or any repairs or alterations which Tenant may make
upon the Premises. Landlord agrees, as part of the material consideration for
this Lease, to indemnify and save Tenant harmless from all third party claims
and associated actions, lawsuits, demands, costs, expenses and liabilities
whatsoever (including reasonable attorneys’ fees, on account of any such real or
claimed damage or liability, and for all liens) arising from any negligent acts,
breach of contract, or willful misconduct of Landlord related to the ownership
of the Premises.

 

 15 

 

 



B.        Tenant shall, at Tenant’s expense maintain property insurance on the
Premises (including, without limitation, all appurtenant structures, if
applicable) in the amount of 100% of the replacement costs of the Premises
(including, without limitation, all buildings, structures, fixtures and
improvements forming a part thereof), written on an “all risk” basis (the
“Premises Property Insurance”). In addition, Tenant shall, at Tenant’s expense,
obtain and keep in force at all times during the term of the Lease, a policy or
policies of property insurance covering loss or damage to any and all of the
personal property, trade fixtures, furnishings, and Tenant’s business contents
(collectively, “Tenant’s Personal Property”) at the Premises in the amount equal
to their actual cash value, which shall cover risk of loss or damage normally
covered in an “all risk” policy as such term is used in the insurance industry.
The proceeds of the Premises Property Insurance shall be used for repair or
replacement of the Premises and shall be payable solely to Landlord or any
mortgagee or beneficiary under a deed of trust holding a lien encumbering the
Premises to be held and applied to the costs of restoring the Premises and made
available to Tenant as it incurs such costs, and Tenant shall have no interest
therein, except for its interest in insurance proceeds payable for the
destruction of Tenant’s Personal Property and any changes, alterations or
additions paid for by Tenant. Tenant shall be responsible for the amount of all
deductibles. Additionally, Tenant shall maintain coverages as follows:

 

(i)Liability Coverage. Tenant shall, at Tenant’s expense maintain a policy of
commercial general liability insurance insuring Tenant, and as additional
insureds, Landlord and Landlord’s lender, against liability arising out of the
ownership, use, occupancy, or maintenance of the Premises or from any other
cause covered by a commercial general liability insurance policy applicable to
Tenant’s operations at the Premises, known or unknown. In case of personal
injury to or death of any person, $3,000,000 for each occurrence and, in case of
property damage, not less than $1,000,000 for any one occurrence. The amount of
such insurance shall be subject to periodic increase, upon request by Landlord,
based upon inflation, increased liability awards, recommendation of professional
insurance advisors, and other relevant factors, as determined by Tenant in its
reasonable judgment.

 

(ii)Workers Compensation. Throughout the performance of any work, alterations or
improvements that Tenant shall perform or cause to be performed in the Premises,
Tenant, at its expense, shall carry, or cause to be carried, worker’s
compensation insurance in statutory limits.

 

(iii)Business Loss. Throughout the term of the Lease, Tenant shall insure
against business loss insurance, in such amounts as Tenant determines, in good
faith, to be appropriate with respect to its business operations at the
Premises, which is in an amount that is sufficient to cover the Rent due under
this Lease for a period of at least twelve (12) months and has a commercially
reasonable deductible.

 

Tenant shall furnish Landlord policies or certificates evidencing such coverage
and naming Landlord and Landlord’s lender as Additional Insured, and if
available on commercially reasonable terms, such certificates shall state that
such insurance coverage may not be changed or canceled without at least thirty
(30) days prior written notice to Landlord and Tenant. In the event Tenant shall
fail to procure such insurance immediately following written notice from
Landlord, then Landlord may at its option procure the same for the account of
Tenant and the cost thereof shall be paid to Landlord as Additional Rent upon
receipt by Tenant of bills therefore.

 

 16 

 

 

Tenant shall not permit anything to be done which shall invalidate the insurance
policies required under the Lease. Limits of insurance shall not limit Tenant’s
liability nor relieve Tenant of any obligation hereunder.

 

SEC. 19. LANDLORD DEFAULT. If (i) Landlord defaults under or breaches this Lease
or Landlord or Developer fails to remedy any defect, deficiency or violation of
applicable law related to the Premises to the extent it is required to do so
under the Development Agreement (a “Construction Defect”) and (ii) Landlord does
not cure such default or breach or Construction Defect (or cause the same to be
cured) within thirty (30) days after Tenant gives written notice to Landlord
thereof, in writing, then the same shall constitute a “Landlord Default” and
Tenant shall have the right (but not the obligation) to attempt to cure such
Landlord Default; provided if any such default or breach or Construction Defect
cannot reasonably be cured within thirty (30) days and Landlord commences to
cure the same within the thirty (30) days after receiving written notice from
Tenant, then no Landlord Default shall be deemed to have occurred so long as
Landlord diligently and continuously cures such default or breach or
Construction Defect. Notwithstanding the foregoing, in cases of emergency or
where Landlord’s failure to perform its obligations under this Lease or where
any Construction Defect threatens to result in damage to any portion of the
Premises or Tenant’s property therein or threatens to cause a material
interference with Tenant’s business operations in the Premises, then Tenant
shall have the right (but not the obligation) to perform such obligations or
cure such Construction Defect, without the necessity of giving Landlord or
Developer advance notice or affording either of them an opportunity to cure the
same. In the event Tenant endeavors to cure any default or breach by Landlord or
any Construction Defect pursuant to this section, Landlord shall reimburse
Tenant for the reasonable costs Tenant incurs in connection therewith. Landlord
shall pay any amounts that it owes Tenant under this Section 19 within thirty
(30) days after Tenant’s written demand for the same; provided if Landlord fails
to pay any amounts that Landlord owes Tenant under this section within such
thirty (30) day period, then Tenant may deduct the same from the next
installments of Base Rent due under this Lease so long as the total amount of
such deductions in any calendar year does not exceed fifteen percent (15%) of
the Base Rent payable during such calendar year. Tenant shall also have all
other remedies available at law or in equity on account of any Landlord Default,
including, without limitation, the right to terminate this Lease.

 

SEC. 20. ATTORNEY’S FEES: In the event of any legal action or proceeding brought
by either party against the other arising out of this Lease, the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs incurred
in such action and such amount shall be included in any judgment rendered in
such proceeding.

 

SEC. 21. TRANSFER OR ASSIGNMENT BY LANDLORD: Following the Commencement Date,
Landlord shall have the right to assign or transfer, in whole or in part, every
feature of its right and obligations hereunder and the Property, provided it
complies with the terms of Exhibit “H.” Such assignments or transfers may be
made to a corporation, trust, trust company, individual or group of individuals
and whosoever made shall be in all things respected and recognized by Tenant. In
the event of a sale or conveyance by Landlord of the Property, the same shall
operate to release Landlord from any and all liability under this Lease arising
after the date of such sale; provided the assignee assumes, in writing, the
obligations and liabilities of Landlord under this Lease for the benefit of
Tenant. Tenant’s right to quiet possession of the Premises shall not be
disturbed so long as Tenant shall pay the Rent and observe and perform all of
the provisions of this Lease to be observed and performed by Tenant, unless this
Lease is terminated pursuant to specific provisions contained herein. If any
security deposit has been made by Tenant, Landlord may transfer such security
deposit to the Purchaser, and thereupon Landlord shall be discharged from any
further liability in reference thereto. Landlord shall not assign this Lease or
transfer the Premises prior to the Completion Date. Landlord shall not assign
this Lease or sell the Premises to any “Prohibited Transferee” as defined
Exhibit “H” or otherwise violate the terms of said exhibit.

 

SEC. 22. ESTOPPEL CERTIFICATE: Within fifteen (15) days after its receipt of a
written request from the other party, Landlord or Tenant, as applicable, shall
execute and deliver to the other party or its designee a written statement
certifying to the extent true and ascertainable (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease as modified is in full force and effect and identifying the
modifications), (ii) the date upon which Tenant began paying the Base Rent and
the dates to which the Base Rent and other charges have been paid, (iii) that,
to its actual knowledge, neither Landlord nor Tenant is in default hereunder and
no circumstance exists which with the giving of notice, the passage of time, or
both, would constitute such a default (or, if either party is in default or a
circumstance exists which with the giving notice, the passage of time, or both,
would constitute such a default, then the nature of such default or circumstance
shall be set forth in detail), (iv) that there are no actions, whether voluntary
or otherwise, pending against it under the bankruptcy laws of the United States
or any state thereof, (v) that, to its actual knowledge, it has no defenses or
claims against the other party related to this Lease or the Premises (or setting
forth any such defenses or claims), and (v) any other reasonable information
required therein with respect to the Lease or the Premises to the extent of its
actual knowledge thereof.

 



 17 

 

 

SEC. 23. CONDEMNATION: In the event any portion of the Premises necessary for
the continued use of the Premises for the Permitted Uses shall be taken or
condemned in whole or in part for public purposes, or sold to a condemning
authority to prevent taking, then the term of this Lease shall, at the option of
the Tenant, forthwith cease and terminate. Landlord shall receive the entire
award for the Premises payable on account of any such taking, Tenant hereby
expressly assigning to Landlord any and all right, title and interest of Tenant
now or hereafter arising in and to any such award, except Tenant shall have the
right to recover from such authority, but not from Landlord, only such
compensation as may be awarded for changes, alterations and additions paid for
by Tenant, Tenant’s relocation expenses and damages to Tenant’s business. If
this Lease is not terminated following any such taking a taking of any portion
of the Premises by condemnation, Landlord shall diligently restore the same as
close as possible to the condition and functionality prior to such taking and
Landlord shall be entitled to use all condemnation awards paid on account of
such taking to pay the cost of the restoration work, with any remaining award
being divided between Landlord and Tenant based on their respective interests in
the Premises; provided in no event shall Landlord be required to spend more than
the amount of such condemnation awards to restore the Premises.

 

SEC. 24. TAXES ON TENANT’S PROPERTY: Tenant shall be liable for and shall pay,
prior to their becoming delinquent, any and all taxes and assessments levied
against any personal property or trade or other fixtures placed by Tenant in or
about the Premises, including any additional real estate taxes or assessments
which may be levied against the Property by reason of Tenant’s fixtures and/or
furnishings in the Premises.

 

SEC. 25. SIGNS: Tenant shall have the right to install signage on the exterior
and within the Premises that Tenant deems necessary for the conduct of its
business without Landlord’s approval, provided such signage complies with all
applicable governmental laws, rules, regulations and ordinances. Tenant shall
not install exterior decorations upon the Premises or in the windows of Premises
without the Landlord’s prior written approval which shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right to place on the
Premises a “for sale” sign during the final year of any initial or renewal term
of this Lease, provided Tenant has not exercised a renewal option in accordance
with Exhibit “C” hereto, in a location that does not unreasonably interfere with
the conduct of Tenant’s business.

 

SEC. 26. RULES AND REGULATIONS: Tenant hereby covenants and agrees that it, its
agents, employees, servants, contractors, subtenants and licensees shall abide
by the rules, regulations and maintenance obligations set forth in Section 6.
and Section 10. above and such additional rules and regulations hereafter
adopted and amendments and modifications of any of the foregoing as Landlord
may, from time to time, adopt for the safety, care and cleanliness of the
Premises, for the preservation of good order thereon; provided, that such rules
and regulations shall not restrict Tenant’s Permitted Use of the Premises or
materially increase its obligations or liabilities or materially decrease its
rights hereunder and Tenant shall have the right to reasonably approve the Rules
and Regulations. Landlord shall have the right at all times to change any of the
rules and regulations or to amend them in any manner deemed reasonable by the
Landlord; provided, that such changes or amendments shall not restrict Tenant’s
Permitted Use of the Premises or materially increase its obligations or
liabilities or materially decrease its rights hereunder and Tenant shall have
the right to reasonably approve the Rules and Regulations. All changes and
amendments will be sent by Landlord to Tenant in writing and shall be thereafter
observed by Tenant.

 

SEC. 27. FINANCIAL STATEMENTS: Tenant shall, and shall cause each Guarantor to,
within 120 days following the applicable end of Tenant’s and each Guarantor’s
fiscal year, deliver an internally prepared balance sheet for the Guarantor as
of the end of such year, and an internally prepared income statement of the
Guarantor for such year and within 180 days following the applicable end of
Tenant’s and each Guarantor’s fiscal year, deliver copies of tax returns and
such other financial information as Landlord reasonably shall request.

 

SEC. 28. HOLDING OVER: In the event Tenant, or any party claiming under Tenant,
retains possession of the Premises after the expiration or earlier termination
of this Lease, such possession shall be an unlawful detainer, and no tenancy or
interest shall result from such possession; such parties shall be subject to
immediate eviction and removal, and Landlord, in addition to all other remedies
available to it hereunder, shall have the right to receive as liquidated damages
for all the time Tenant shall so retain possession of the Premises or any part
thereof, an amount equal to twice the Base Rent specified in the Lease, as
applied to such period together with all other payments required hereunder as
Additional Rent, provided that Tenant shall nonetheless be a tenant at
sufferance.

 

 18 

 

 

Tenant shall also pay any and all actual damages sustained by Landlord as a
result of such hold-over. In addition, Tenant shall indemnify, defend and hold
harmless Landlord from and against all claims, lawsuits, liabilities, losses,
damages, costs and expenses (including, without limitation, reasonable attorneys
fees, court costs and litigation expenses) arising from delays by Landlord in
delivering possession of the Premises to any person or entity that are caused by
Tenant’s failure to timely surrender possession of the Premises to Landlord at
the expiration or termination of this Lease; provided Landlord shall provide
Tenant with reasonable details regarding the plans for the Premises following
the expiration or termination of this Lease (including, without limitation,
information regarding the schedule for any improvements to the Premises and the
requirements for delivery of any space in the Premises to any person or entity),
from time to time, within five (5) days after Tenant’s request for the same.
Tenant will vacate the Premises and deliver same to Landlord immediately upon
Tenant’s receipt of notice to do so from Landlord. The Rent during such
hold-over period shall be payable to Landlord on demand. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease.

 

SEC. 29. NON-WAIVER: No waiver by Landlord of any provision of this Lease or any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant of the same or any other
provision. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to render unnecessary the
obtaining of Landlord’s consent to or approval of any subsequent act of Tenant.
No act or thing done by Landlord or Landlord’s agents during the term of this
Lease shall be deemed an acceptance of a surrender of the Premises, unless done
in writing signed by Landlord. The delivery of the keys to any employee or agent
of Landlord shall not operate as a termination of the Lease or a surrender of
the Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach unless such waiver is expressly stated in writing signed by
Landlord.

 

SEC. 30. SUBORDINATION AND ATTORNMENT:

 

A.       This Lease shall be subject to and subordinate to any and all mortgages
or deeds of trust, regardless of whether such lease, mortgages or deeds of trust
now exist or may hereafter be created with regard to all or any part of the
Premises and to any and all advance to be made thereunder, and to the interest
thereon, and all modifications, consolidations, renewals, replacements, and
extensions thereof (collectively, a “Mortgage”); provided, as a condition
precedent to the subordination of this Lease to any Mortgage, the holder of such
Mortgage must enter into a subordination, non-disturbance and attorment
agreement (an “SNDA”), in form and substance reasonably acceptable to Tenant,
pursuant to which it agrees (i) not to disturb Tenant’s leasehold interest and
rights under this Lease or Tenant’s possession of the Premises, provided the
foregoing shall not limit the remedies available hereunder as a result of any
Event of Default, (ii) to recognize Tenant’s rights under this Lease, (iii) to
be bound by this Lease and perform the Landlord’s obligations hereunder in the
event it acquires title to the Premises by foreclosure or other means, and (iv)
the subordination of this Lease to its Mortgage shall not increase Tenant’s
obligations or liabilities under this Lease or decrease Tenant’s rights under
this Lease. Tenant also agrees that any mortgagee may elect to have this Lease
prior to the lien of its Mortgage, and in the event of such election and upon
notification by such mortgagee to Tenant to that effect, this Lease shall be
deemed prior to the lien of its mortgage, whether this Lease is dated prior to
or subsequent to the date of said Mortgage. In the event there is any Mortgage
entered into or recorded prior to the execution of this Lease and the recording
of this Lease or a memorandum hereof, then Landlord must cause the holder of
such Mortgage to execute and deliver an SNDA, in form and substance reasonably
acceptable to Tenant, simultaneously with the execution of this Lease.

 

B.       In the event of the sale or assignment of Landlord’s interest in the
Premises (except in a sale - leaseback financing transaction), Tenant shall
attorn to and recognize such purchaser or assignee or mortgagee as Landlord
under this Lease.

 

C.       In the event of any proceedings brought for the foreclosure of any
Mortgage covering the Property, or in the event of the exercise of a power of
sale pursuant thereto and upon the written request of a purchaser at such
foreclosure proceedings, Tenant shall, at the request of such purchaser, attorn
to and recognize such purchaser as Landlord under this Lease.

 

 19 

 

 

SEC. 31. SUCCESSORS AND ASSIGNS: Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

SEC. 32. INTEREST ON TENANT’S OBLIGATION: Any Rent, or other amount due from
Tenant to Landlord which is not paid when due shall bear interest at the lesser
of twelve percent (12%) per annum or the highest rate allowed by law from the
date such payment is due until paid, but the payment of such interest shall not
excuse or cure the default.

 

SEC. 33. TIME: Time is of the essence with respect to all obligations of Tenant
and Landlord hereunder.

 

SEC. 34. APPLICABLE LAW: This Lease shall be governed by and construed pursuant
to the laws of the State of Oklahoma. The parties acknowledge that personal
jurisdiction upon proper service will be valid in the State of Oklahoma, and
that venue of all actions arising out of or related to this Agreement shall be
proper only in the county where the Site is located, and shall be brought in the
appropriate state court for such venue.

 

SEC. 35. SEVERABILITY: If any provision of this Lease or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Lease and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

 

SEC. 36. EXAMINATION OF LEASE: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until proper execution by and
delivery to both Landlord and Tenant.

 

SEC. 37. AUTHORITY OF TENANT: Tenant hereby covenants and warrants that Tenant
has and is qualified to do business in the state in which the Premises are
located, that the Tenant has full right and authority to enter into this Lease,
and that each person signing on behalf of the Tenant is authorized to do so.
Upon request the signatories hereto will furnish satisfactory evidence of their
authority to execute this Lease on behalf of Tenant.

 

SEC. 38. COMMENCEMENT DATE AND PREPARATION OF PREMISES:

 



A.       The term of this Lease is as set forth in this Lease, commencing on the
date defined in (c) on page 1 above.

 



B.       When the Commencement Date of this Lease has been determined, as
provided under (a) above, Tenant shall execute, acknowledge and deliver to
Landlord the written statement attached hereto as Exhibit “B” specifying the
commencement date of the term.

 

C.       Landlord shall notify Tenant at least thirty (30) days prior to its
estimated date of substantial completion and Tenant shall during such thirty
(30) day period have the right to access the Premises to install fixtures and
equipment provided that Tenant does not thereby unreasonably interfere with the
completion of construction or occasion any labor dispute as a result of such
installations and provided further that Tenant does hereby agree to assume all
risk of loss or damage to such machinery, equipment, fixtures and other personal
property. Tenant shall adopt a schedule in conformance with the schedule of
Landlord and conduct its work in such a manner as to maintain harmonious labor
relations so as not to interfere unreasonably with or delay the work of
Landlord.

 

SEC. 39. BROKERS: Neither party has had any contact or dealings regarding the
Premises, or any communication in connection with the subject matter of these
Lease transactions, through any licensed real estate broker or other person who
will claim a right to a commission or finder’s fee as a procuring cause of the
transaction. Each party agrees to indemnify defend and hold harmless the other
party from all claims and costs incurred as a result of anyone claiming by or
through such party any fee, commission or compensation on account of this Lease.
Tenant warrants that it has had no dealings with any Broker in connection with
the negotiation of this Lease, and that it knows of no real estate broker or
agent who might be entitled to a commission in connection with this Lease.
Tenant agrees to indemnify and hold harmless Landlord from and against any
liability from all other claims for commission arising from the negotiation of
this Lease.

 

 20 

 

 

SEC. 40. NOTICES: All notices which Landlord or Tenant may be required, or may
desire, to serve on the other shall be in writing and may be served, (i) by hand
delivery, (ii) by depositing the same with the U.S. Postal Service, by
registered or certified mail, return receipt requested, postage prepaid, or
(iii) by nationally recognized overnight delivery service. Any such notices
shall be sent to the addresses of Landlord and Tenant specified on page 1 of
this Lease. Any requirement of notice or service set forth herein shall be
deemed satisfied after (i) three (3) business days after deposit with the Postal
Service, and (ii) on the date of delivery if delivered by hand or by nationally
recognized overnight delivery service. The addresses stated above shall be
effective for all notices to the respective parties until written notice of a
change of address is given pursuant to the provisions hereof.

 

SEC. 41. RADON GAS: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon gas that exceed
federal and state guidelines have been found in buildings. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

SEC. 42. ENTIRE AGREEMENT: This Lease contains all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease,
and no prior agreement, understanding or representation pertaining to any such
matter shall be effective for any purpose. No provision of this Lease may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.

 

SEC. 43. WAIVER OF TRIAL BY JURY: LANDLORD AND TENANT HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LEASE OR THE OBLIGATIONS EVIDENCED HEREBY, OR ANY OTHER
DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH OF
LANDLORD AND TENANT IN ENTERING INTO THIS LEASE.

 

SEC. 44. QUIET ENJOYMENT; NONDISTURBANCE. Subject to the remedies available to
Landlord under this Lease on account of any Event of Default, Landlord and
anyone claiming by, through or under Landlord shall not interfere with the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant,
which occupation and enjoyment shall be without hindrance or ejectment by
Landlord or anyone claiming by, through or under Landlord.

 

SEC. 45. TERMINATION OF DEVELOPMENT AGREEMENT: In the event the Development
Agreement is terminated pursuant to Section 3 or Section 6 thereof, this Lease
shall automatically terminate and neither Landlord nor Tenant shall have any
further obligations or liabilities hereunder.

 

 21 

 

 

EXHIBIT “A”

LEASED PREMISES

 

Tract 1:

 

A TRACT OF LAND BEING PART OF THE SOUTH HALF (S/2) OF THE SOUTHEAST QUARTER
(SE/4) OF THE SOUTHWEST QUARTER (SW/4) OF SECTION 10, TOWNSHIP THIRTEEN (13)
NORTH, RANGE FOUR (4) WEST OF THE INDIAN MERIDIAN, OKLAHOMA CITY, OKLAHOMA
COUNTY, OKLAHOMA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A FOUND CUT X IN THE PAVEMENT BEING THE SOUTHWEST CORNER OF SAID
SECTION TEN (10); THENCE NORTH 00°16’02” WEST ALONG THE WEST LINE OF SAID
SECTION TEN (10) A DISTANCE OF 771.00 FEET; THENCE NORTH 89°39’11” EAST A
DISTANCE OF 1422.90 FEET TO THE TRUE POINT OF BEGINNING; THENCE N 89°39’11” EAST
A DISTANCE OF 854.04 FEET; THENCE SOUTH 12°23’21” WEST A DISTANCE OF 137.34
FEET; THENCE SOUTH 30°28’14” WEST A DISTANCE OF 165.43 FEET TO A POINT ON THE
NORTH RIGHT OF WAY OF THE JOHN KILPATRICK TURNPIKE; THENCE ON A CURVE TO THE
LEFT IN A SOUTHWESTERLY DIRECTION ALONG THE NORTH RIGHT OF WAY OF THE JOHN
KILPATRICK TURNPIKE AN ARC LENGTH OF 98.27 FEET, HAVING A RADIUS OF 21,810.92
FEET AND A CHORD BEARING OF SOUTH 89°25’25” WEST AND A CHORD LENGTH OF 98.27
FEET; THENCE SOUTH 77°41’28” WEST ALONG THE NORTH RIGHT OF WAY OF THE JOHN
KILPATRICK TURNPIKE A DISTANCE OF 255.80 FEET; THENCE ON A CURVE TO THE LEFT IN
A SOUTHWESTERLY DIRECTION ALONG THE NORTH RIGHT OF WAY OF THE JOHN KILPATRICK
TURNPIKE AN ARC LENGTH OF 392.71 FEET, HAVING A RADIUS OF 21,760.92 FEET AND A
CHORD BEARING OF SOUTH 88°07’00” WEST AND A CHORD LENGTH OF 392.70 FEET; THENCE
NORTH 00°00’00” EAST A DISTANCE OF 339.98 FEET, TO THE TRUE POINT OF BEGINNING,
CONTAINING 5.81 ACRES MORE OR LESS. SAID LEGAL WAS WRITTEN BY J. STEVEN FOX ON
SEPTEMBER 27, 2011 USING OKLAHOMA STATE PLANE NORTH AS A BASIS OF BEARING.

 

Tract 2:

 

The nonexclusive easements, if any, appurtenant to Tract 1 that are created by
or pursuant to that certain Declaration of Covenants, Conditions and
Restrictions for Gaillardia Commercial Development dated effective as of October
15, 2004 and recorded October 15, 2004 at Book 9496, Page 126, in the records of
the County Clerk of Oklahoma County, Oklahoma.

 

Tract 3:

 

The nonexclusive easements appurtenant to Tract 1 that are created by or
pursuant to that certain Reciprocal Easement Agreement by and between MacArthur
Memorial, LLC, an Oklahoma limited liability company, and Oliver Real Estate
Holdings, LLC, an Oklahoma limited liability company, dated November 14, 2006
and recorded December 4, 2006 at Book 10321, Page 1212, in the records of the
County Clerk of Oklahoma County, Oklahoma.

 

Tract 4:

 

The nonexclusive easements appurtenant to Tract 1 that are created by or
pursuant to that certain Declaration of Reciprocal Easement Declaration by
MacArthur Memorial, LLC, an Oklahoma limited liability company, dated May 12,
2010, recorded May 14, 2010 at Book 11366, Page 286, in the records of the
County Clerk of Oklahoma County, Oklahoma, and re-recorded May 21, 2010 at Book
11370, Page 1239, in the records of the County Clerk of Oklahoma County,
Oklahoma.

 

  

 

 

EXHIBIT “B”

 

CONFIRMATION OF COMMENCEMENT DATE

 

October 17, 2011

 



 

 



 



 

 



 



 

 



Re:Lease Agreement (the “Lease”), dated October 17, 2011, between TST Oklahoma
City, LLC (the “Landlord”), and Mercy Rehabilitation Hospital, LLC, an Oklahoma
limited liability company (the “Tenant”). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Lease.

 

Ladies and Gentlemen:

 

Landlord and Tenant agree as follows:

 

1.       Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease; provided nothing herein shall be deemed to limit Tenant’s
rights or remedies under the Lease or the Development Agreement (the
“Development Agreement”) between Landlord and Tenant, dated October 17, 2011, as
a result of any defects or deficiencies therein. To Tenant’s actual knowledge,
without additional investigation or inquiry, any improvements required by the
terms of the Lease and the Development Agreement to be made by Landlord have
been completed, except for the punchlist and other items described on Exhibit A
hereto (the “Punchlist Items”).

 

2.       Commencement Date. The Commencement Date of the Lease
is                  , 20          .

 

3.       Expiration Date. The Term is scheduled to expire on the last day of the
180th full calendar month of the Term, which date
is                    ,         .

 

4.        Initial Base Rent. The annual amount of initial Base Rent is
$                 , payable monthly in the amount of $____________            .

 

6.       Contact Person. Tenant’s contact person in the Premises is:

 



                    Attention:       Telephone:       Telecopy:    



 

7.       Ratification. Tenant and Landlord hereby ratify and confirm its
obligations under the Lease. Except as otherwise expressly set forth on Exhibit
B, Tenant represents and warrants to Landlord that, to its actual knowledge
without additional investigation or inquiry, (a) it has no defenses to its
obligations under the Lease, (b) the Lease is and remains in good standing and
in full force and effect, and (c) Tenant has no claims, counterclaims, set-offs
or defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.

 

8.       Binding Effect; Governing Law. Except as modified hereby, the Lease
shall remain in full effect and this letter shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of this letter and the terms of the Lease, the terms
of this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

 

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 



  

 

 



  Sincerely,       TST Oklahoma City, LLC,   a Delaware limited liability
company         By:     Name:     Title:           WITNESS:      Print Name:   

 

Agreed and accepted:         Mercy Rehabilitation Hospital, LLC,
an Oklahoma limited liability company       By:     Name     Title:          
WITNESS:       Print Name:    

 

  

 

 

EXHIBIT “C”

 

OPTION TO RENEW

 

Provided that there is not a then continuing Event of Default under the Lease,
Tenant shall have three (3) consecutive options (each a “Renewal Option”) to
extend the term of the Lease for ten (10) years each (each a “Renewal Period”);
provided however, that all of the terms and provisions under the Lease shall
remain in full force and effect and provided that the Base Rent under the Lease
shall continue to increase by 2.5% per annum over the previous year throughout
each Renewal Period, as provided in paragraph (e) of the Lease (see page 2). In
order to exercise the Renewal Option, Tenant shall deliver written notice to
Landlord of the exercise of such Renewal Option in accordance with the
provisions hereof, not less than one hundred eighty (I80) days prior to the date
that the Lease term or any applicable Renewal Period would otherwise expire,
with failure to deliver such notice rendering all unexercised Renewal Options
null and void.

 

  

 

 

EXHIBIT “D”

 

GUARANTY OF LEASE

(CENTERRE HEALTHCARE)

 

THIS GUARANTY OF THIS LEASE (the “Guaranty”) is given by CENTERRE HEALTHCARE
CORPORATION (the “Guarantor”). This Guaranty is given to guarantee the financial
commitments and obligations of Mercy Rehabilitation Hospital, LLC, an Oklahoma
limited liability company (the “Tenant”), related to certain premises leased to
Tenant by TST Oklahoma City, LLC (“Landlord”) pursuant to the Lease Agreement
(the “Lease”) to which this instrument is attached.

 

The Guarantor, in consideration of the renting of the premises described in the
Lease by Tenant, does hereby covenant with Landlord that if a default shall at
any time be made by Tenant in payment of rent, operating expenses or performance
of any other covenants contained in the Lease that are to be performed by Tenant
(“Tenant Obligations”), that is not remedied within any applicable notice and
cure period set forth therein (a “Tenant Default”), then Guarantor shall, upon
written demand by Landlord, its successors or assigns, within ten (10) business
days, either, at Guarantor’s option: (i) perform Tenant Obligations to extent
required to remedy such Tenant Default; or (ii) be liable for fifty and one-half
percent (50.5%) of the liabilities that Tenant has to Landlord under the Lease
as a result of such Tenant Default, provided, however, that if the Lease is
terminated, or Landlord retakes possession of the premises demised under the
Lease, due to any Tenant Default, then the maximum liability of the Guarantor
hereunder shall be limited to fifty and one-half percent (50.5%) of any unpaid
amounts that Tenant owes Landlord under Section 16.B.(i) of the Lease, as
applicable.

 

Landlord shall have the right to proceed against Guarantor under this Guaranty
immediately upon the occurrence of Tenant Default, without first pursuing any
remedies Landlord may have against Tenant or any other guarantor of Tenant
Obligations and without first obtaining a judgment against Tenant or any other
guarantor of Tenant Obligations. Should Landlord desire to proceed against
Guarantor, Tenant and/or any other guarantor of Tenant Obligations under the
Lease in any action related to a Tenant Default, Guarantor may be joined in such
action and recovery may be had against Guarantor in such action to the full
extent of Guarantor’s liability hereunder.

 

This Guaranty shall not be affected or diminished by any assignment of the Lease
or any waiver by Landlord of any provisions of this Lease. In addition, this
Guaranty shall not be affected or diminished by any amendment or modification of
the Lease entered into while Tenant is owned by Guarantor and Mercy Health
System of Oklahoma, an Oklahoma not-for-profit corporation (“Mercy”). If there
is an amendment or modification of the Lease that (i) is entered into while
Tenant is not owned by Guarantor and Mercy, and (ii) increases the liabilities
or obligations of Tenant under the Lease, then Guarantor shall not be
responsible for any such increased liabilities or obligations; provided, this
Guaranty shall not be affected or diminished by any amendments or modifications
to the Lease that decrease Tenant’s liabilities or obligations, any waivers or
forbearance by Landlord of Tenant’s obligations under the Lease, or any
extensions of time by Landlord for the performance of Tenant’s obligations under
the Lease.

 

Notwithstanding anything to the contrary contained herein, if Guarantor or its
affiliate sells its ownership interest in the Tenant to Mercy or its affiliate
at any time after the third year of the Term, then Guarantor shall be
automatically released from its obligations and liabilities under this Guaranty
if, at the time of the sale or anytime thereafter: (i) Mercy agrees to increase
its maximum liability under Mercy’s guaranty of the Lease to cover one hundred
percent (100%) of Tenant’s liabilities thereunder; (ii) Mercy has a Debt to
EBITDA ratio of not more than 3.5:1; and (iii) either (A) Mercy has a net worth
that equals or exceeds One Hundred Twenty Five Million and No/100 Dollars
($125,000,000.00), or (B) Mercy has a net worth that equals or exceeds the net
worth of Guarantor, and Tenant has a EBITDAR to Rent & Debt Service ratio of at
least 2:1. As used herein, the terms “Debt,” “EBITDA,” “EBITDAR” and “Rent &
Debt Service” shall have the meanings set forth in Section 13 of the Lease. In
the event that Landlord’s lender shall require a new appraisal of the Premises
in connection with the release of Guarantor, Guarantor or Tenant shall pay the
reasonable cost of such appraisal.

 

The Guarantor shall provide to Landlord annually, within 90 days following the
end of the Guarantor’s fiscal year, with an internally prepared balance sheet
for the Guarantor as of the end of such year and an internally prepared income
statement of the Guarantor for such year. Within 120 days following the
applicable end of Guarantor’s fiscal year, Guarantor shall deliver copies of
federal tax return for such fiscal year to Landlord.

 

  

 

 

This Guaranty shall be a continuing guarantee and the liability hereunder shall
in no way be affected or diminished by reason of any extension of time that may
be granted to Tenant by Landlord. In the event that the Guarantor shall or
otherwise no longer be associated with or affiliated with Tenant, such event
shall not affect the validity or enforceability of this Guaranty, except as
expressly set forth herein. The Guarantor hereby:

 

(a)       Waives all defenses based upon suretyship or impairment of collateral,
and consents that Landlord may, without in any way affecting the obligation of
the Guarantor under this Guaranty:

 

(i)       Waive or delay the exercise of any of its rights or remedies against
Tenant or any other person or entity, including, without limitation, any other
guarantor;

 

(ii)       Renew or extend the period for performance of any of the Tenant
Obligations; and

 

(iii)     Apply payments by the Tenant, the Guarantor, or any other person or
entity, to any of the Tenant Obligations at Landlord’s discretion.

 

(b)       Waives all notices whatsoever with respect to this guaranty or with
respect to the Tenant Obligations, including, but without limitation notice of:

 

(i)       Landlord’s acceptance hereof or its intention to act, or its action,
in reliance hereon;

 

(ii)      The present existence or future incurring of any of the Tenant
Obligations or any terms or amounts thereof or any change therein;

 

(iii)     Any default by Tenant or any surety, pledgor, grantor of security, or
guarantor; and

 

(iv)     The obtaining or release of any guaranty or surety agreement (in
addition to this Guaranty), pledge, assignment, or other security for any of the
Tenant Obligations.

 

(c)       Agrees that, if at any time all or any part of any payment by Tenant
previously applied by Landlord to any of the Tenant Obligations must be returned
by Landlord for any reason, whether upon claim of preference, fraudulent
transfer or otherwise, and whether by court order, administrative order, or
settlement, the Guarantor remains liable to the extent provided under this
Guaranty for the amount returned as if such amount had never been received by
Landlord, notwithstanding any termination of this guaranty or the cancellation
of any note or other instrument or agreement evidencing the Tenant Obligations
after such payment by Tenant; and

 

(d)       Waives notice of presentment, demand, protest and notice of nonpayment
in relation to any instrument evidencing any of the Tenant Obligations, and any
other demands and notices required by law, except as such waiver may be
expressly prohibited by law.

 

In witness whereof, the Guarantor has executed this Guaranty as of the date of
the Lease.

 

  Centerre Healthcare Corporation       By: /s/ Patrick A. Foster   Name:
 Patrick A. Foster   Title:  President and CEO

 

  

 

 

EXHIBIT “D” CONTINUED

 

GUARANTY OF LEASE
(MERCY HEALTH)

 

THIS GUARANTY OF THIS LEASE (the “Guaranty”) is given by Mercy Health System of
Oklahoma, an Oklahoma not-for-profit corporation (the “Guarantor”). This
Guaranty is given to guarantee the financial commitments and obligations of
Mercy Rehabilitation Hospital, LLC, an Oklahoma limited liability company (the
“Tenant”), related to certain premises leased to Tenant by TST Oklahoma City,
LLC (“Landlord”) pursuant to the Lease Agreement (the “Lease”) to which this
instrument is attached.

 

The Guarantor, in consideration of the renting of the premises described in the
Lease by Tenant, does hereby covenant with Landlord that if a default shall at
any time be made by Tenant in payment of rent, operating expenses or performance
of any other covenants contained in the Lease that are to be performed by Tenant
(“Tenant Obligations”) that is not remedied within any applicable notice and
cure period set forth therein (a “Tenant Default”), then Guarantor shall, upon
written demand by Landlord, its successors or assigns, within ten (10) business
days, either, at Guarantor’s option: (i) perform Tenant Obligations to extent
required to remedy such Tenant Default; or (ii) be liable for forty-nine and
one-half percent (49.5%) of the liabilities that Tenant has to Landlord under
the Lease as a result of such Tenant Default, provided, however, that if the
Lease is terminated, or Landlord retakes possession of the premises demised
under the Lease, due to any Tenant Default, then the maximum liability of the
Guarantor hereunder shall be limited to forty-nine and one-half percent (49.5%)
of any unpaid amounts that Tenant owes Landlord under Section 16.B.(i) of the
Lease.

 

Landlord shall have the right to proceed against Guarantor under this Guaranty
immediately upon the occurrence of Tenant Default, without first pursuing any
remedies Landlord may have against Tenant or any other guarantor of Tenant
Obligations and without first obtaining a judgment against Tenant or any other
guarantor of Tenant Obligations. Should Landlord desire to proceed against
Guarantor, Tenant and/or any other guarantor of Tenant Obligations under the
Lease in any action related to a Tenant Default, Guarantor may be joined in such
action and recovery may be had against Guarantor in such action to the full
extent of Guarantor’s liability hereunder.

 

This Guaranty shall not be affected or diminished by any assignment of the Lease
or any waiver by Landlord of any provisions of the Lease. In addition, this
Guaranty shall not be affected or diminished by any amendment or modification of
the Lease entered into while Tenant is owned by Guarantor and Centerre
Healthcare Corporation (“Centerre”). If there is an amendment or modification of
the Lease that (i) is entered into while Tenant is not owned by Guarantor and
Centerre, and (ii) increases the liabilities or obligations of Tenant under the
Lease, then Guarantor shall not be responsible for any such increased
liabilities or obligations; provided, this Guaranty shall not be affected or
diminished by any amendments or modifications to the Lease that decrease
Tenant’s liabilities or obligations, any waivers or forbearance by Landlord of
Tenant’s obligations under the Lease, or any extensions or time by Landlord for
the performance of Tenant’s obligations under the Lease.

 

Notwithstanding anything to the contrary contained herein, if Guarantor or its
affiliate sells its ownership interest in the Tenant to Centerre or its
affiliate at any time after the third year of the Term, then Guarantor shall be
automatically released from its obligations and liabilities under this Guaranty
if, at the time of the sale or anytime thereafter: (i) Centerre agrees to
increase its maximum liability under Centerre’s guaranty of the Lease to cover
one hundred percent (100%) of Tenant’s liabilities thereunder; (ii) Centerre has
a Debt to EBITDA ratio of not more than 3.5:1; and (iii) either (A) Centerre has
a net worth that equals or exceeds One Hundred Twenty-Five Million and No/100
Dollars ($125,000,000.00), or (B) Centerre has a net worth that equals or
exceeds the net worth of Guarantor, and Tenant has a EBITDAR to Rent & Debt
Service ratio of at least 2:1. As used herein, the terms “Debt,” “EBITDA,”
“EBITDAR” and “Rent & Debt Service” shall have the meanings set forth in Section
13 of the Lease. In the event that Landlord’s lender shall require a new
appraisal of the Premises in connection with the release of Guarantor, Guarantor
or Tenant shall pay the reasonable cost of such appraisal.

 

The Guarantor shall provide to Landlord annually, within 90 days following the
end of the Guarantor’s fiscal year, with an internally prepared balance sheet
for the Guarantor as of the end of such year and an internally prepared income
statement of the Guarantor for such year. Within 120 days following the
applicable end of Guarantor’s fiscal year, Guarantor shall deliver copies of
federal tax return for such fiscal year to Landlord.

 



  

 

 

This Guaranty shall be a continuing guarantee and the liability hereunder shall
in no way be affected or diminished by reason of any extension of time that may
be granted to Tenant by Landlord. In the event that the Guarantor shall or
otherwise no longer be associated with or affiliated with Tenant, such event
shall not affect the validity or enforceability of this Guaranty, except as
expressly set forth herein. The Guarantor hereby:

 

(a)    Waives all defenses based upon suretyship or impairment of collateral,
and consents that Landlord may, without in any way affecting the obligation of
the Guarantor under this Guaranty:

 

(i)       Waive or delay the exercise of any of its rights or remedies against
Tenant or any other person or entity, including, without limitation, any other
guarantor;

 

(ii)      Renew or extend the period for performance of any of the Tenant
Obligations; and

 

(iii)     Apply payments by the Tenant, the Guarantor, or any other person or
entity, to any of the Tenant Obligations at Landlord’s discretion.

 

(b)    Waives all notices whatsoever with respect to this Guaranty or with
respect to the Tenant Obligations, including, but without limitation, notice of;

 

(i)        Landlord’s acceptance hereof or its intention to act, or its action,
in reliance hereon;

 

(ii)      The present existence or future incurring of any of the Tenant
Obligations or any terms or amounts thereof or any change therein;

 

(iii)      Any default by Tenant or any surety, pledgor, grantor of security, or
guarantor, and

 

(iv)      The obtaining or release of any guaranty or surety agreement (in
addition to this Guaranty), pledge, assignment, or other security for any of the
Tenant Obligations.

 

(c)     Agrees that, if at any time all or any part of any payment by Tenant
previously applied by Landlord to any of the Tenant Obligations must be returned
by Landlord for any reason, whether upon claim of preference, fraudulent
transfer or otherwise,·and whether by court order, administrative order, or
settlement, the Guarantor remains liable to the extent provided under this
Guaranty for the amount returned as if such amount had never been received by
Landlord, notwithstanding any termination of this guaranty or the cancellation
of any note or other instrument or agreement evidencing the Tenant Obligations
after such payment by Tenant; and

 

(d)    Waives notice of presentment, demand, protest and notice of nonpayment in
relation to any instrument evidencing any of the Tenant Obligations, and any
other demands and notices required by law, except as such waiver may be
expressly prohibited by law.

 

In witness whereof, the Guarantor has executed this Guaranty as of the date of
the Lease.

 

  Mercy Health System of Oklahoma       By: /s/ Jon Vitiello    Name: Jon
Vitiello    Title:  CFO

 



  

 

 

EXHIBIT “E”

 

PURCHASE OPTION

 

Tenant shall have the option to purchase the Premises (the “Purchase Option”) at
the end of the 5th year of the Lease term and at the end of the Term, as
extended; provided that: (i) Tenant shall deliver written notice to Landlord of
Tenant’s intent to exercise the Purchase Option; and (ii) the purchase price
shall be one hundred percent (100%) of the greater of(a) Fair Market Value
(defined below) of the Premises; and (b) the value derived by applying a 7.75%
capitalization rate of the Base Rent that would be payable by Tenant during the
6th year of the term of the Lease. For purposes hereof the term “Fair Market
Value” shall be determined by an appraisal of the Premises performed by an
appraiser selected by Tenant from a list of five (5) experienced appraisers
provided by Landlord who are reasonably acceptable to Tenant, using as
comparable properties single tenant inpatient rehabilitation hospitals of
similar age, size, quality of construction and finishes as the Premises and
located in major metropolitan markets in the mid-western United States. Such
appraisal shall be performed at the expense of Tenant. If Tenant funds any
alteration or expansion of the Premises, the value of such alteration or
expansion will not be considered when determining Fair Market Value. Tenant
shall have the right to obtain the appraisal determining the Fair Market Value
before exercising the Purchase Option so that Tenant knows the purchase price
for the Premises. If Tenant exercises the Purchase Option, Landlord shall convey
good and marketable fee simple title to the Premises to Tenant, free and clear
of all liens, encumbrances and other title exceptions, except for the matters
described on Exhibit E-1 and matters directly arising from Tenant’s acts (the
“Permitted Exceptions”). The closing (the “Closing”) of any sale of the Premises
pursuant to this provision shall occur on a business day that is within thirty
(30) days of the last day of the 5th year of the Lease term. At the Closing,
Landlord shall execute and deliver all documents, instruments, certificates,
resolutions and affidavits that are necessary from Landlord to consummate the
sale of the Premises as contemplated by this provision, including, without
limitation, a special warranty deeds, a settlement sheet, and an IRS §1445
certificate, all in form and substance reasonably acceptable to Tenant. Tenant
shall specify a location for Closing in the Oklahoma City, Oklahoma at the time
it exercises the Purchase Option. At Closing, (i) Landlord shall furnish Tenant
with, at Tenant’s cost, an ALTA Owner’s Extended Coverage Title Insurance
Policy, in the amount of the purchase price for the Premises, insuring that
Tenant is the owner of fee simple absolute title to the Premises, subject only
to the Permitted Exceptions, and (ii) Tenant shall pay any transfer taxes and
recording fees due in connection with the delivery and recording of the deed
conveying the Premises to Tenant. Property taxes and assessments will not be
prorated at Closing since Tenant is responsible for paying the same under this
Lease.

 

RIGHT OF FIRST OFFER

 

In the event Landlord shall decide to sell, transfer or convey the Premises,
then Landlord shall first inform Tenant of Landlord’s intent and Tenant shall
have a period of thirty (30) calendar days to negotiate a purchase price and an
agreement satisfactory to Landlord and Tenant providing for the purchase and
sale of the Premises. In connection therewith, Landlord shall provide Tenant
with a written summary of the terms and conditions upon which Landlord desires
to sell the Property (“Landlord’s Offer”), and Tenant shall have a right of
first offer (the “Right of First Offer”) to purchase the Premises in accordance
with Landlord’s Offer or on such other terms as may be negotiated by Landlord
and Tenant during the aforementioned thirty (30) day period. In the event
Landlord does not agree to sell the Premises to Tenant at the end of such thirty
(30) day period, then, for a period of two hundred seventy (270) days
thereafter, Landlord shall be free to sell the Premises to a third party for any
amount in excess of ninety-seven percent (97%) of the price set forth in
Landlord’s Offer and upon the other terms of Landlord’s Offer, subject to the
Purchase Option, the Right of First Refusal, and the Right of First Offer;
provided if Landlord desires to sell the Premises on different terms during such
two hundred seventy (270) day period, Landlord must comply with the Right of
First Refusal” paragraph below. If Landlord does not sell the Premises in
accordance with the preceding sentence within the aforementioned two hundred
seventy (270) days period, then Landlord must comply with the terms of this
paragraph in connection with any other sale, transfer or conveyance of the
Premises.

 

RIGHT OF FIRST REFUSAL

 

If there is a bona fide offer (the “Offer”) pursuant to which any person or
entity would purchase the Premises from Landlord and Landlord is willing to
accept such Offer, Landlord shall first offer to sell the Premises to Tenant at
the price and upon the terms and conditions hereinafter set forth (the “Right of
First Refusal”).

 

  

 

 

a)Landlord shall furnish such Offer to Tenant, together with written notice of
Landlord’s intention to sell the Premises (the “Transfer Notice”). Such Transfer
Notice shall contain the name and address of the party to whom the Premises is
to be transferred (the “Transferee”) and the purchase price, the terms of
payment, the date on which the sale of the Premises is to be closed and all
other terms and conditions of upon which Landlord will transfer the Premises to
such Transferee.

 

b)For a period of thirty (30) days following the date such Transfer Notice is
deemed to have been given to Tenant (the “ROFR Period”), Tenant shall have the
right, option and privilege (but not the duty) to purchase the Premises at the
price and upon the terms and conditions stated in the Transfer Notice, such
option to be exercised by written notice of acceptance to Landlord during the
ROFR Period. Delivery of such notice by Tenant shall create an agreement between
Landlord and Tenant pursuant to which the Landlord shall sell to Tenant, and
Tenant shall purchase from Landlord, the Premises at the price and upon the
terms and conditions stated in the Transfer Notice.

 

c)Failure of Tenant to timely deliver written acceptance to Landlord exercising
the Right of First Refusal in connection with any Offer, as provided herein,
shall deem a waiver of the Right of First Refusal in connection with such Offer
and Landlord may sell the Premises in accordance with the terms of such Offer;
provided any changes to such Offer shall result in a new Offer and Tenant may
exercise the Right of First Refusal in connection with any such new Offer.

 

d)No Offer shall (i) provide for any non-cash consideration to be received by
Landlord as part of the purchase price for the Premises, (ii) include any
property that is not a part of the Premises (e.g. a bulk sale), (iii) contain
any provisions that are intended to frustrate or defeat the Right of First
Refusal or that only the proposed Transferee is reasonably capable of
satisfying; (iv) restrict the use of or otherwise encumber the Premises (or any
portion thereof); or (v) require any alterations, additions, changes or
improvements.

 

e)If Landlord is an entity (such as, by way of example and not limitation, a
corporation, general partnership, limited partnership or limited liability
company), then: (i) a transfer of more than forty-nine (49%) percent of the
ownership interests (e.g. stock, partnership interests or membership interest),
financial rights or governance rights in Landlord, directly or indirectly,
whether in one or in a series of transactions, shall be deemed to constitute a
transfer of the Premises; (ii) Landlord shall must first offer to sell the
Premises to Tenant pursuant to the Right of First Offer provision above; and
(iii) in the event Tenant does not purchase the Premises pursuant to the Right
of First Offer, the ownership interests in Landlord may be sold thereafter on
economic terms that value the same at an amount that equals or exceeds the value
of the Premises set forth in the Landlord’s Offer.

 

In the event Tenant fails to exercise the Right of First Offer or the Right of
First Refusal on any occasion, the same shall remain in force and effect and
shall continue to apply.

 

Notwithstanding anything to the contrary contained herein, the Right of First
Refusal shall not apply to: (i) any transfer of the ownership interests,
financial rights, or governance rights in Landlord between The Sanders Trust,
LLC (“TST”) and the Harrison Street Real Estate Capital (“Harrison Street”); or
(ii) any transfer of the Premises to TST, Harrison Street, or any entity that is
wholly owned, directly or indirectly, by TST or Harrison Street.

 

  

 

 

EXHIBIT “F”

 

OPERATING COST EXCLUSIONS

 

For purposes hereof, Operating Expenses shall not include: (i) costs of
correcting any defects in Premises or non-compliance with applicable laws that
Landlord or Developer are responsible for under the Development Agreement and
costs covered by any warranties set forth in the Development Agreement; (ii)
costs that constitute Project Costs under the Development Agreement or are
otherwise expressly payable by Landlord or Developer thereunder; (iii)
depreciation and similar “non-cash” costs; (iv) fines, penalties, default
interest and late charges arising or resulting from the acts or omissions of
Landlord or Developer; (v) costs associated with the assessment, monitoring,
cleaning-up, removal, abatement or remediation of Hazardous Substances on, under
or about the Premises that were released by Landlord, Developer or any of their
respective affiliates, agents, employees or contractors; (vi) costs arising as a
result of Landlord’s, Developer’s or any of their respective affiliates breach
of an agreement, negligence, misconduct, or violation of applicable laws,
including, but not limited to, damage awards, attorneys’ fees, and litigation
expenses; (vii) overhead costs pertaining to Landlord or any of their affiliates
(including, without limitation, salaries, equipment, supplies, accounting and
legal fees, rent and other occupancy costs) and any other costs associated with
the operation and internal organization and function of Landlord as a business
entity; (viii) costs pertaining to the off-site operations of Landlord,
Developer and any of their affiliates; (ix) costs related to any loan to or
other indebtedness of Landlord or any capital provided or contributed to
Landlord, including, without limitation, interest, principal, commitment fees,
closing costs and other financing charges; (x) costs associated with any sale,
transfer or conveyance of the Premises or any ownership interest in Landlord;
(xi) accounting fees, attorneys’ fees, or any other professional fees incurred
by Landlord, Developer or any of their affiliates; (xii) costs related to any
fire, casualty or condemnation, all of which are governed by other express
provisions of this Lease.

 

  

 

 

EXHIBIT “G”

 

LEASEHOLD MORTGAGE

 

a)Upon Landlord’s receipt of a written notice (a “Leasehold Mortgage Notice”)
containing the name and address of any lender to whom Tenant has granted a
Leasehold Mortgage, such lender shall be deemed a “Leasehold Mortgage Lender”
for purposes hereof until such time as the lender releases its lien on the
Leasehold Estate. Within ten (10) business days after Tenant’s written request,
Landlord will acknowledge, in writing, the receipt of any Leasehold Mortgage
Notice delivered to Landlord.

 

b)Whenever Landlord shall send Tenant any written notice of any default by
Tenant under this Lease, Landlord shall also send a duplicate copy of such
notice to each Leasehold Mortgage Lender. In addition, Landlord agrees to
execute any documents reasonably requested by any Leasehold Mortgage Lender in
connection with such Leasehold Mortgage to confirm its rights hereunder, so long
as such documents do not increase Landlord’s obligations or liabilities under
this Lease, decrease Landlord’s rights under this Lease or decrease Tenant’s
obligation or liabilities under this Lease.

 

c)Upon a Leasehold Mortgage Lender’s receipt of written notice of an Event of
Default (a “Default Notice”), the Leasehold Mortgage Lender shall have the
right, but not the obligation, to cure such Event of Default on behalf of
Tenant, and Landlord shall not have the right to terminate this Lease in the
event that the Leasehold Mortgage Lender completes the cure of such Event of
Default with thirty (30) days after its receipt of the Default Notice; provided
if such default does not arise from a failure to pay any Base Rent or Additional
Rent owed to Landlord under this Lease and cannot reasonably be cured within
such thirty (30) day period, then the Leasehold Mortgage Lender shall have such
additional time to cure the same as is reasonably necessary under the
circumstances so long as Leasehold Mortgage Lender prosecutes such cure
continuously and with diligent efforts. Landlord agrees to accept any Leasehold
Mortgage Lender’s cure of an Event of Default. In the event a Leasehold Mortgage
Lender cannot cure any non-monetary default without obtaining possession of the
Premises, Landlord agrees that the period of time that the Leasehold Mortgage
Lender has to cure such default shall be extended by the period of time
reasonably necessary for it to foreclose its Leasehold Mortgage so long as the
Leasehold Mortgage Lender completes such foreclosure with reasonable diligence
and pays, within ten (10) days after Landlord’s written demand, all unpaid Rent
then due Landlord under this Lease. No Leasehold Mortgage Lender shall have any
liability for damages as a result of any default by Tenant under this Lease
occurring prior to the date it acquires title to the Leasehold Estate.

 

d)If this Lease is terminated for any reason, then, upon the Leasehold Mortgage
Lender’s request made within thirty (30) days after the Leasehold Mortgage
Lender’s receipt of written notice from Landlord of such termination, Landlord
shall enter into a new lease with the Leasehold Mortgage Lender upon terms and
conditions identical to those of this Lease for what would have been the full
remaining term of this Lease had the same not been so terminated, with all
remaining extension or renewal rights, so long as the Leasehold Mortgage Lender
cures any outstanding defaults of Tenant and pays all of all unpaid Rent then
due Landlord under this Lease. Any such new lease shall have the same priority
as this Lease; provided Landlord shall not be responsible for ensuring the
priority of this Lease to the extent the same is outside Landlord’s control.

 

e)A Leasehold Mortgage Lender may, at any time permitted under its agreements
with Tenant, foreclose or otherwise realize upon its lien on the Leasehold
Estate, and so long as the Leasehold Mortgage Lender cures any outstanding
defaults of Tenant and pays all unpaid Rent to Landlord, Landlord shall
recognize the person or entity acquiring the Leasehold Estate as the lessee
hereunder with all of the rights and estate of Tenant, provided such person or
entity shall be subject to all of the terms and conditions set forth in this
Lease. Any sale of the Leasehold Estate in any foreclosure proceedings
instituted by a Leasehold Mortgage Lender (or the assignment or transfer of this
Lease and the Leasehold Estate by Tenant in lieu of any such foreclosure) shall
be deemed to be a permitted assignment of the Leasehold Estate.

 

  

 

 

f)If any agreement between a Leasehold Mortgage Lender and Tenant shall so
require and Landlord has been provided written notice of such provision, no
voluntary amendment or modification of this Lease shall be effective as to such
Leasehold Mortgage Lender unless it has consented thereto, in writing.

 

g)The making of a leasehold mortgage, deed of trust or other security interest
affecting the Leasehold Estate or the assignment or pledge of this Lease as
security shall not be deemed to constitute an assignment or transfer of the
Leasehold Estate. No Leasehold Mortgage Lender, simply by virtue of its lien on
the Leasehold Estate, shall be deemed to have assumed any of the obligations or
liabilities of Tenant hereunder. A Leasehold Mortgage Lender (or its assignee or
affiliate) who takes title to the Leasehold Estate shall be responsible for the
performance of the tenant’s obligations under this Lease to the extent the same
first arise after it acquires title to the Leasehold Estate; provided however,
if the such party does not cure outstanding defaults of Tenant and make all
payments of unpaid Rent to Landlord, Landlord may terminate the Lease. If the
Leasehold Mortgage Lender conveys the Leasehold Estate, such Leasehold Mortgage
Lender shall be released from the obligations and liabilities under this Lease
first arising from and after the date of such conveyance. Except as expressly
provided above, the purchaser at any foreclosure sale of the Leasehold Estate
shall be deemed to have agreed to perform all of Tenant’s obligations under this
Lease. Nothing in this exhibit shall be deemed to release Tenant from its
obligations and liabilities under this Lease or limit Landlord’s remedies
against Tenant as a result of any Event of Default that is not cured within the
periods provided herein.

 

h)Any Leasehold Mortgage shall be subject to this Lease, and to the extent of
any conflict in the obligations of tenant under this Lease and under the
Leasehold Mortgage, the terms of this Lease shall govern between Landlord and
Tenant.

 

  

 

 

EXHIBIT “H”

 

PROHIBITED TRANSFEREES

 

Notwithstanding anything to the contrary contained herein, in no event shall:
(i) Landlord’s interest in the Premises or this Lease be owned by any Prohibited
Transferee, directly or indirectly; or (ii) any of the ownership interests (such
as, without limitation, stock, membership interests, partnership interests or
limited partnership interests), financial rights or voting rights in Landlord be
held by any Prohibited Transferee, directly or indirectly. For purposes hereof,
a person or entity shall be considered a “Prohibited Transferee” if such person
or entity or any of its affiliates:

 

(i)(A) operates or manages, any hospital or hospital unit excluded from
reimbursement under the prospective payment systems specified in 42 C.F.R. §
412.1(a)(1) pursuant to 42 C.F.R. § 412.23(b) pertaining to rehabilitation
hospitals or§ 412.29 pertaining to rehabilitation units (B) holds more than a
fifteen percent (15%) ownership interest in, or controls (directly or
indirectly) any corporation or other entity that operates or manages such a
hospital or hospital unit, or C) provides material management consulting
services to such a hospital or hospital unit; or



 

(ii)(A) operates or manages any hospital, acute care facility or long-term acute
care hospital, outpatient clinic or ambulatory center (“Competing Facilities”),
(B) holds more than a fifteen percent (15%) ownership interest in, or controls
(directly or indirectly) any corporation or other entity that operates or
manages such Competing Facilities (a “Competing Facility Operator”), or (C)
provides material management consulting services to such Competing Facilities.

 

For purposes hereof, the term “controls” means the possession of the power to
direct the day-to-day management and policies of the entity in question.
Notwithstanding the foregoing, a Prohibited Transferee shall not be deemed to
include

 

(a)       a person or entity that owns a building containing a Competing
Facility and leases such building to an unaffiliated third party who
independently operates the same, so long as the rent paid for such building is
not percentage rent or based on a share of the revenue or profits from the
operation of such Competing Facility,

 

(b)       a person or entity that holds more than a fifteen percent (15%)
ownership interest in a Competing Facility Operator, so long as such transferee
does not operate Competing Facilities as its primary business and either (1)
does not control such Competing Facility Operator or (2) did not initially
control such Competing Facility Operator, and only controls such Competing
Facility Operator by virtue of exercising rights or remedies against the
party(ies) that, but for such exercise of rights or remedies, had previously
controlled such Competing Facility Operator; and

 

(c)      a publicly traded real estate investment trust.

 

  

